             Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 1 of 56




Matthew M. Lavin, Esq. (pro hac vice forthcoming)
Wendy A. Mitchell, Esq. (CA SBN 158553)
NAPOLI SHKOLNIK, PLLC
5757 W. Century Boulevard, Suite 680
Los Angeles, CA 90045
(212) 397-1000 / Fax (646) 843-7603

Attorneys for Plaintiffs and Putative Class




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

LD, DB, BW, RH, and CJ on behalf of                Case No.:
themselves and all others similarly situated,
                                                   CLASS ACTION COMPLAINT
       Plaintiffs,
                                                   JURY TRIAL DEMANDED FOR ALL
       vs.                                         ISSUES SO TRIABLE

UNITED BEHAVIORAL HEALTH, a
California Corporation, and VIANT, INC., a
Nevada corporation,

       Defendants.




                       LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
         Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 2 of 56




                                   Table of Contents
 1
 2   Table of Contents                                                      i
     Introductory Statement                                                 3
 3   Factual Background                                                     5
 4     Usual, Customary, and Reasonable Rate                                5
       Intensive Outpatient Treatment Programs                              5
 5     Illegal Health Claim Re-Pricing                                      7
       The Alliance of United and Viant                                     8
 6
     Jurisdiction and Venue                                                 14
 7   The Parties                                                            15
 8     Plaintiffs                                                           15
       Defendants                                                           15
 9     Other Interested Parties                                             16
10   General Allegations                                                    17
       The Defendants’ Roles and Responsibilities with Respect to Claims    17
11
       UCR Reimbursement of IOP Claims                                      19
12     United and Viant’s Re-Pricing Scheme                                 20
       United and Viant’s False Representations of UCR Reimbursement        23
13     The Viant Grift                                                      24
       The Harm Caused to the Plaintiffs and Class                          26
14
       Plaintiffs’ Allegations                                              27
15       LD                                                                 27
         DB                                                                 29
16
         BW                                                                 30
17       RH                                                                 32
         CJ                                                                 34
18
     Class Action Allegations                                               35
19     The Plaintiff Class                                                  35
       Rule 23(a)                                                           36
20
         Numerosity                                                         36
21       Commonality                                                        36
22       Typicality                                                         38
         Adequacy                                                           38
23     Rule 23(b)                                                           39
24   Causes of Action                                                       40
25     I.  Violations of RICO: 18 U.S.C. § 1962(c)
       On Behalf of Plaintiffs and the Class Against United and Viant       40
26
       II. Claim for Underpaid Benefits Under Group Plans Governed by ERISA
27     On Behalf of Plaintiffs and the Class Against United                 46

28


                                              i

                    LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
         Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 3 of 56




       III. Breach of Plan Provisions in Violation of ERISA § 502(A)(1)(B)
 1     On Behalf of Plaintiffs and the Class Against United                  47
 2     IV. Failure to Provide and Accurate EOC and SPD and Request for
       Declaratory and Injunctive Relief
 3
       On Behalf of Plaintiffs and the Class Against United                  48
 4     V. Violation of Fiduciary Duties of Loyalty and Due Care and
 5     Request for Declaratory and Injunctive Relief
       On Behalf of Plaintiffs and the Class Against United                  48
 6
       VI. Violation of Fiduciary Duties of Full and Fair Review and
 7     Request for Declaratory and Injunctive Relief
       On Behalf of Plaintiffs and the Class Against United                  50
 8
       VII.  Claim for Equitable Relief to Enjoin Acts and/or Practices
 9     On Behalf of All Plaintiffs and the Class Against United and Viant    51
10     VIII. Claim for Other Appropriate Equitable Relief
       On Behalf of All Plaintiffs and the Class Against United and Viant    52
11
     Jury Trial Demand                                                       53
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           ii

                  LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 4 of 56




 1                                   CLASS ACTION COMPLAINT

 2            Plaintiffs LD, DB, BW, RH, and CJ are behavioral health patients who bring this action

 3   on behalf of themselves and all other similarly situated individuals against defendants United

 4   Behavioral Health, Inc., (“United”) and Viant, Inc., (“Viant”) and allege the following:

 5                                 INTRODUCTORY STATEMENT

 6            1.     Plaintiffs LD, DB, BW, RH and CJ, (collectively “Plaintiffs”) file this class action

 7   on behalf of themselves and all those similarly situated (the “Plaintiff Class”) whose claims for

 8   benefits have been systematically underpaid by United and Viant and who owe money or have

 9   paid out-of-pocket all or a portion of the difference between what their insurance should have

10   covered and what it actually paid.

11            2.     Plaintiffs sought treatment for behavioral health disorders, including for mental

12   health and substance use disorders, from licensed, accredited, treatment providers. Plaintiffs

13   were all members of active health insurance policies offering out of network benefits that United

14   either sold and underwrote or administered on behalf of employers. United charges higher

15   premiums for these plans that give members the freedom to choose their own healthcare

16   providers outside of United’s “network.” For each of the Plaintiffs, United broke this promise,

17   punishing them for seeing out-of-network providers and saddling their insureds with enormous

18   balance bills all while reaping large profits from these supposedly premier, gold-plated insurance

19   plans.

20            3.     United and Viant colluded to illegally withhold and systematically underpay out-

21   of-network benefits. They accomplished this by using a dishonest and self-serving

22   reimbursement scheme. Specifically, United, without any Plaintiffs’ knowledge or authority,

23   contracted with Viant to “negotiate” the amounts that United would ultimately pay for Plaintiffs’

24   out-of-network claims. United contracted with Viant to create an illegal enterprise to underpay

25   out-of-network benefits, shield United from the providers and insureds they cheated, and create

26   impenetrable administrative barriers to circumvent rights protected by federal laws.

27            4.     United and Viant’s scheme forced Plaintiffs and the Class to pay or owe, from

28   their own pockets, the difference between the amount United should have paid and the amount

                                                      3

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                      Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 5 of 56




 1   that United did pay for services. This difference often ran into the tens, and sometimes hundreds,

 2   of thousands of dollars per patient and is on top of the insurance premiums already paid for their

 3   healthcare plans. Every excess dollar paid by a patient is a dollar that United unjustly retained

 4   and used to pay a kick-back to Viant. Consequently, United and Viant unjustly retain tens of

 5   millions, or more, of dollars taken from patients who expected United to “make honest

 6   commitments and consistently honor those commitments… [d]eliver on [their] promises... [to]

 7   have the courage to acknowledge mistakes and do whatever is needed to address them. 1”

 8              5.      Plaintiffs bring this suit against United to recover the money they unjustly owe

 9   or overpaid for care that United should have reimbursed. This suit is also brought against Viant

10   for the role it played as United’s agent and claim profiteer in this sordid enterprise.

11              6.      Every claim at issue in this litigation is for intensive outpatient behavioral health

12   services, including mental health and/or substance use disorder services that United was required

13   to pay at usual, customary, or reasonable rates. Every Plaintiff was insured under a United health

14   insurance policy. Every policy provided coverage for out-of-network benefits for mental health

15   and substance use disorder treatment at usual, customary, or reasonable rates.

16              7.      While United issued, underwrote and/or administered every health insurance plan

17   at issue in the present litigation, Viant determined the reimbursement rate for every underpaid

18   claim in the present litigation.

19              8.      This occurred because, after receiving treatment, Plaintiffs’ claims were

20   submitted to United for payment according to the out-of-network rate. In the plan documents,

21   this rate is referred to as the “Usual, Customary and Reasonable” rate, the “Reasonable and

22   Customary” amount, the “Usual and Customary” amount, the “Reasonable Charge,” the

23   “Prevailing Rate,” the “Usual Fee,” the “Competitive Fee,” or some other similar phrase

24   (hereafter the “UCR”). Generally, United describes UCR rates as “based on what other health

25   care professionals in the relevant geographic areas or regions charge for their services. 2”

26
27   1
         https://www.unitedhealthgroup.com/about/mission-values.html (last visited March 12, 2020)
     2
         https://www.uhc.com/legal/information-on-payment-of-out-of-network-benefits (last visited March 9, 2020)
28

                                                              4

                                 LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                     Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 6 of 56




 1                                      FACTUAL BACKGROUND

 2                                 Usual, Customary, and Reasonable Rate

 3           9.       UCR rates are a fixture of the managed care payment system in the United States.

 4   When doctors, hospitals or other healthcare providers are out of network and do not have

 5   contracts with health insurance companies, the insurers must decide how much to pay. Generally,

 6   private insurers claim to reimburse out-of-network providers at UCR rates.

 7           10.      The United States’ Centers for Medicare Services (CMS), defines UCR as: “The

 8   amount paid for a medical service in a geographic area based on what providers in the area

 9   usually charge for the same or similar medical service.” 3

10           11.      Insurance policies do not always cover services for out-of-network, non-

11   contracting providers. Premiums for insurance plans that do provide out-of-network coverage,

12   called Preferred Provider Organization (PPO) plans, are substantially more expensive than

13   Health Maintenance Organization (HMO”) or Point of Service (POS) plans that only reimburse

14   in-network or contracting providers.

15           12.      Consumers choose to pay higher premiums for PPO plans because they value the

16   freedom to choose their providers.

17           13.      Most commercial insurance companies claim their PPO policies will pay out of

18   network providers UCR rates for covered services.

19           14.      Patients depend on insurers’ good faith calculation of UCR rates, because patients

20   are responsible for the difference between what their healthcare provider charges and what their

21   insurance company pays for services. Where, as here, UCR calculation methodology leads to

22   unreasonably low reimbursements to providers, patients bear the expense of insurers’ bad faith

23   calculations.

24                                Intensive Outpatient Treatment Programs

25           15.      Intensive outpatient programs (“IOPs”) are an important tool in traditional

26   behavioral health treatment. IOP is a non-residential, semi-structured level of care that is

27
     3
      Healthcare.gov “Usual Customary or Reasonable” https://www.healthcare.gov/glossary/UCR-usual-customary-
28   and-reasonable/ (accessed March 20, 2020)

                                                         5

                             LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 7 of 56




 1   typically rendered pursuant to a schedule that allows patients to reintegrate into society by

 2   returning to work, school, and other functions of daily life. Often, IOP programs are designed

 3   to be a support system for patients reintegrating into society from higher more structured levels

 4   of care, such as residential inpatient treatment and partial hospitalization.

 5           16.      Prior to 2019, United defined IOP as “a structured IOP program that maintains

 6   hours of service generally 9-19 hours per week […] in an outpatient setting […] to provide

 7   education, treatment, and the opportunity to practice new skills outside the program […] focused

 8   on addressing the member’s condition to the point that the member can be safely, efficiently and

 9   effectively transitioned to a lower level of care.” 4 According to the guidelines “An Intensive

10   Outpatient Program can be used to treat substance-related disorders or can specialize in the

11   treatment of co-occurring mental health and substance-related disorders.” Id.

12           17.      Starting in January 2019, United transitioned to the American Society of

13   Addiction Medicine’s (“ASAM”) level of care guidelines to define its IOP criteria for substance

14   abuse.5 ASAM classifies IOP as ASAM Level of Care 2.1. Services may be delivered in any

15   appropriate setting that meets state licensure or certification requirements. According to ASAM,

16   IOP care is rendered by a team of appropriately credentialed addiction treatment professionals

17   including counselors, psychologists, social workers, addiction-credentialed physicians, and

18   program staff, many of whom have cross-training to aid in interpreting mental disorders and

19   deliver intensive outpatient services. Services are typically offered for at least 9 hours per week.

20   The goal of IOP treatment is to provide a support system including medical, psychological,

21   psychiatric, laboratory, and toxicology. Elements of IOP treatment include counseling,

22   educational groups, occupational and recreational therapy, psychotherapy, Medication Assisted

23   Treatment (“MAT”), motivational interviewing, enhancement and engagement strategies, family

24
25   4
      Optum, United Behavioral Health “Level of Care Guidelines,” Doc. No. BH803LOCG052018, pp. 9-10, 19.
     Effective 05/28/2018
26
     5
      United Healthcare, “Behavioral Health Level of Care Guidelines,” https://www.uhcprovider.com/en/health-
27   plans-by-state/tennessee-health-plans/tn-comm-plan-home/tn-cp-behavioral-health.html (last accessed March 20,
     2020)
28

                                                           6

                              LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 8 of 56




 1   therapy, or other skilled treatment services. 6

 2                                     Illegal Health Claim Re-Pricing

 3           18.     As alleged here, however, United does not even use its own purported

 4   methodology to calculate reimbursement rates. Instead of paying UCR, United contracted with

 5   Viant to “negotiate” reimbursement rates with providers. For years, United and Viant have

 6   systematically failed to properly price the claims according to UCR and have systematically

 7   concealed this failure through misrepresentations about pricing and payment methods to their

 8   members.

 9           19.     Essentially, United is attempting to recreate the Ingenix grift that resulted in the

10   largest settlements the healthcare industry had ever seen. In that scam, insurers like United

11   contracted with Ingenix, using their systems and databases, to determine reimbursement rates

12   that were found to be well below UCR and used deeply flawed methodologies. Andrew Cuomo,

13   then New York’s attorney general and now its governor, said of the Ingenix databases, “[t]he

14   lack of accuracy, transparency, and independence surrounding United’s process for setting a

15   ‘reasonable and customary rate’ is astounding… the inherent problems with the data it is using

16   clearly demonstrate a broken reimbursement system designed to rip off patients and steer them

17   towards in-network-doctors that cost the insurer less money.” 7

18           20.     The Ingenix litigation resulted in a $350 million-dollar class settlement

19   agreement for underpaid claims. It also required insurers to finance an objective database of

20   reimbursements upon which patients and insurers nationally could rely on. The settlement

21   required the insurance companies to underwrite the new database, the “Fair Health” database,

22   with $95 million dollars, it did not require them to use it. Instead of using the FAIR health

23   database for the IOP treatment services at issue here, United replaced Ingenix with Viant.

24           21.     This drive is a direct result of United’s “cost containment” policies that have been

25
     6
      Medicaid Innovation Accelerator Program, “Overview of Substance Use Disorder (SUD) Care Clinical
26   Guidelines: A Resource for States Developing SUD Delivery System Reforms,” pp 7, 8, April 2017
27   7
       New York State Office of the Attorney General, Cuomo Announces Industry-wide Investigation in Health
     Insurers; Fraudulent Reimbursement Scheme, February 13, 2008: https://ag.ny.gov/press-release/2008/cuomo-
28   announces-industry-wide-investigation-health-insurers-fraudulent (last visited March 6, 2020)

                                                        7

                             LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 9 of 56




 1   in place since at least 2005. In or around 2005, Payment Accuracy Solutions, a division of

 2   Ingenix, itself a division of UnitedHealthcare, secretly began targeting healthcare providers

 3   solely because they were out of network and had charges deemed to be too high by United.

 4          22.     After the Ingenix litigation, United could no longer cheat out of network

 5   providers out of payments for claims as it had been doing and found a way to achieve indirectly

 6   what it could no longer do directly. It found Viant, a third party repricer.

 7                                   The Alliance of United and Viant

 8          23.     United is required to price and pay claims for mental health and addiction

 9   treatment services in parity with medical services under the Paul Wellstone and Pete Domenici

10   Mental Health Parity and Addiction Equity Act of 2008 (MHPAEA or “Parity Act”). The Final

11   Rules adopted for the Parity Act state “[t]he Departments did not intend that plans and issuers

12   could exclude intermediate levels of care covered under the plan from MHPAEA’s parity

13   requirements…Plans and issuers must assign covered intermediate mental health and substance

14   use disorder benefits to the existing six benefit classifications in the same way that they assign

15   comparable intermediate medical/surgical benefits to these classifications.” 78 FR 68240

16   (November 13, 2013). IOP services are referred to as “intermediate services” in the Rule. Id. The

17   MHPAEA’s implementing regulations, conspicuously, do not permit plans to classify treatment

18   settings strictly as hospital or non-hospital, recognizing the existence of intermediate levels of

19   care such as IOP.

20          24.     The Plaintiffs are members of, subscribers to, or participants in a variety of types

21   of United healthcare plans. Some are funded by their employer and others are fully insured by

22   United. As most individuals receive their health insurance through their employer, most of these

23   plans are governed by Employee Retirement Income Security Act of 1974 (“ERISA”). Under

24   ERISA governed plans, United, as the plan administrator, has a fiduciary duty to ensure that out-

25   of-network claims are properly priced and paid according to UCR as required by the plan

26   documents. For non-ERISA plans, United is bound by the duty of good faith and fair dealing as

27   well as additional state law requirements to ensure that out-of-network claims are properly priced

28   and paid according to UCR as required by the plan documents. These obligations are essentially

                                                      8

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 10 of 56




 1   the same between ERISA and non-ERISA plans in this context.

 2          25.     United, in collusion with Viant, has violated these duties and responsibilities

 3   through the intentional, systematic underpricing of claims and the subsequent collusion to cover-

 4   up of the evidence of their collusion.

 5          26.     The Plaintiffs and their healthcare providers were deceived from the moment they

 6   sought treatment. For every claim at issue in this litigation, prior to accepting a patient for

 7   treatment, the Plaintiffs provided their insurance information, including their insurance card, to

 8   their chosen provider. The provider then contacted United at the number on the back of the health

 9   insurance cards, verified the out-of-network benefits, asked and were told that these benefits

10   were paid at UCR rates, asked and were told by United that no prior authorization was required

11   prior to rendering IOP services, and asked and were told that these claims were not subject to

12   third-party repricing by Viant.

13          27.     Prior to being admitted for treatment, the Plaintiffs signed paperwork that creates

14   a contract between themselves and the provider to receive IOP services. This contract in every

15   case obligates the patient to be responsible for amounts not paid by United.

16          28.     For the Plaintiffs and class members in this litigation, they all paid amounts to

17   their providers as ‘balance bills’ that were properly United’s responsibility. All these claims are

18   payment disputes; none of these claims are coverage disputes.

19          29.     The IOP providers and Plaintiffs contracted for the Plaintiffs to receive treatment

20   based on United’s representation to the Plaintiffs and providers that it would reimburse at actual

21   UCR rates. As out-of-network facilities, the providers have no access to the actual health

22   insurance plans, have no pre-existing contractual relationship with United, and patients coming

23   for IOP treatment do not arrive with their insurance policies and Summary Plan Documents

24   (SPDs) in hand.

25          30.     The Plaintiffs may have chosen out-of-network facilities for any number of

26   reasons. Their reasons for selecting one particular facility are irrelevant, as, in each case the

27   Plaintiffs reasonably believed that they possessed a health insurance policy that permitted them

28   to see out-of-network healthcare providers and that their United healthcare policies would pay

                                                      9

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 11 of 56




 1   the healthcare provider that they chose according to UCR, as provided in the policy.

 2          31.      Every Plaintiffs’ policy provided out-of-network coverage for mental health and

 3   substance use disorder treatment with benefits to be paid according to UCR rates.

 4          32.      United is the largest health insurer in the country, and each year processes

 5   hundreds of thousands, or more, of claims submitted by patients. United employs Viant to

 6   “reprice” claims from patients who elect their right to see providers who are “out-of-network.”

 7          33.      While not every claim submitted by a patient is repriced by Viant, there is a

 8   disturbing increase in United’s use of Viant to reprice IOP claims using Viant across the country

 9   at rates that are a fraction of those that United had previously been paying for out-of-network

10   IOP services.

11          34.      Every claim at issue here was sent by United to Viant for Viant, a third party, to

12   reprice at a substantially lower rate than United had been paying. No Plaintiff has an agreement

13   of any sort with Viant that permits Viant to negotiate with their providers on their behalf. This

14   is especially true as Viant’s “negotiations” for every claim at issue resulted in the payment by

15   the insured of excessive balance bills.

16          35.      None of the Plaintiffs were told by United and/or their plan’s sponsors that their

17   claims could be subject to third-party pricing by Viant. No plan document states that out-of-

18   network claims will be paid at UCR unless, United, at its own discretion, chooses to use Viant

19   for the purpose of actually reimbursing claims at well-below UCR.

20          36.      The IOP pricing and payment rates that Viant “offers” to providers on behalf of

21   Plaintiffs is no more than a con. United directs the pricing that Viant “offers” as a “negotiation”

22   for payment and states to both patients and providers that the offered amount is based on UCR

23   rates. In reality, United has hidden “cost containment” policies that underlie its contracts with

24   Viant and actually provide financial incentives for Viant to breach the terms of United’s

25   insurance contracts with its members.

26          37.      The rates that Viant offers in its “negotiations” for IOP treatment are determined

27   with no relationship to the UCR outlined in Plaintiffs’ United policies. For instance, there is no

28   reimbursement variation based on provider location. During the “negotiation,” Viant claims that

                                                     10

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 12 of 56




 1   the rate it offers is based on the UCR for the provider’s geographic location; however, it beggars

 2   belief that the UCR for Silicon Valley, CA is the same as it is in, for example, Altoona, PA or

 3   Paris, TX.

 4          38.     While purporting to consider geographic area, Viant is, in fact, “negotiating” at

 5   the essentially the same flat, low rate across the entire country. Despite having access to a wealth

 6   of charge data for hundreds of thousands, or more, of claims, United and Viant do not price and

 7   pay IOP claims according to legitimate UCR calculation methodologies. Instead, United has

 8   made the financial decision that claims are to be paid at levels designed to drive out-of-network

 9   providers out of business. United does this because out-of-network providers cost United more.

10   Even though this is ostensibly reflected in the higher premiums attached to these plans, United

11   still chooses to place its profits over its members who are forced to pay twice for their treatment.

12          39.     Plaintiffs first pay for their treatment in the form of insurance premiums and then

13   pay again to cover the cost of excessive balance bills sent to them as the result of Viant’s

14   “negotiation” and United’s underpayment.

15          40.     Viant is employed by United, not the Plaintiffs, the Class, or any individual

16   provider receiving IOP services. They receive financial incentives that are essentially kick-backs

17   for every dollar they “save” United from paying on IOP claims.

18          41.     United does not transmit plan terms or language to Viant when it has Viant reprice

19   out-of-network claims. United’s contract with Viant is independent of individual members’ plans

20   and blind and ignorant as to any individual plan or plan terms.

21          42.     Viant has no defense or excuse for claiming to “negotiate” on behalf of the

22   Plaintiffs and the Class when it has no knowledge of actual plan terms. United, the drafter of the

23   plans, chooses not to send the plan terms to Viant.

24          43.     United never told the Plaintiffs or their providers that their claims were subject to

25   third party repricing until after they entered into a binding contract with the IOP providers and

26   received treatment. United and Viant’s actions created overly large balance bills for Plaintiffs,

27   often amounting to tens of thousands of dollars, or more, for each patient.

28          44.     Viant is the face of these “negotiations” and the tool for United’s underpayment.

                                                     11

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 13 of 56




 1   When patients or providers contact Viant seeking UCR, Viant claims it has offered UCR. It has

 2   not offered UCR, it has offered an amount it represents as UCR that is actually the product of a

 3   secret, proprietary, database and/or pricing method. Viant refuses to provide patients, providers,

 4   or even plan sponsors any transparency into the methodology used to arrive at their UCR. This

 5   refusal is because the rates are not based on UCR.

 6          45.      Upon information and belief, Viant receives a base rate and maximum rate from

 7   United for IOP treatment. This base rate is well below UCR and is applied, with minimal

 8   variation, nationwide. The maximum rate is the small amount that United permits Viant to

 9   ‘negotiate’ up to.

10          46.      Upon information and belief, Viant earns its profits from United by paying no

11   more than the initial rate or as little as possible over it because if Viant were ‘settle’ at the ‘up

12   to’ amount, it would earn nothing for that claim. United then uses Viant’s ‘negotiated’ rate to

13   underpay for treatment, and Viant gets its cut of the graft.

14          47.      United and Viant both know that they are not offering and/or paying the UCR

15   rates as required under the terms of patients’ insurance policies. United and Viant are aware that

16   the costs of underpayment are borne by the very patients from whom United collects inflated

17   premiums.

18          48.      While the exact number of patients who have relapsed and providers who have

19   been forced out of business as a result of these practices is unknown, a substantial number of

20   lives and livelihoods have been lost in furtherance of corporate profits and executive bonuses.

21          49.      United and Viant have both made false representations regarding UCR and

22   payment of claims through the United States mail and wire services to the Plaintiffs, the Class,

23   and the providers. United and Viant have fraudulently represented that they accurately and

24   appropriately offered and paid the UCR rates as the actual amount owed by them for the Plaintiffs’

25   IOP services.

26          50.      Only after IOP services have been provided does United, through Viant and

27   arising out of separate contract between United and Viant, reprice the claims, in violation of the

28   terms of the Plaintiffs’ insurance policies. For ERISA plans, this violation is clearly a breach of

                                                      12

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 14 of 56




 1   United’s fiduciary duty to administer plans solely in the interest of the plan and its beneficiaries.

 2   For non-ERISA plans, the violation is the same under the applicable state statute.

 3          51.     Viant, through written and oral correspondence, represents to IOP providers that

 4   it has authority to negotiate on behalf of the patients. When Viant does this, it has no knowledge

 5   of the patients’ plan terms or language and has no knowledge of the agreement between the

 6   provider and the patient.

 7          52.     Despite having no access to plan terms, Viant represents to providers that it has

 8   authority to negotiate with them based on plan terms. Further, the providers have no way to

 9   contest Viant’s assertions with United as United no longer handles or processes the claim once

10   it has sent the claim to Viant.

11          53.     As to those patients with ERISA plans, United violates its obligations and

12   fiduciary duties under ERISA as it does not advise the patients, its members, that payments are

13   actually underpayments. As underpayments, their decision constitutes an adverse benefit

14   determination. Instead, on the Explanation of Benefits (EOBs) notices, required by ERISA, sent

15   to the patients and providers, only a remark code indicates Viant’s involvement. Nowhere does

16   the EOB state that Viant’s repricing is permitted under the policy and that the repriced amount

17   is consistent with plan terms. Nowhere does the EOB state that it is an adverse benefit

18   determination that the patient has the right to appeal.

19          54.     Each of the Plaintiffs, under ERISA, has the right to appeal an adverse benefit

20   determination; however, United and Viant conspire to prevent the underpayment from appearing

21   as an adverse benefit determination and prevent Plaintiffs from appealing the determination.

22   Under ERISA and the CFR implementing ERISA, an “adverse benefit determination” is defined

23   as:
            Any of the following: A denial, reduction, or termination of, or a failure to provide
24          or make payment (in whole or in part) for, a benefit, including any such denial,
25          reduction, termination, or failure to provide or make payment that is based on a
            determination of a participant’s or beneficiary’s eligibility to participate in a plan,
26          and including, with respect to group health plans, a denial, reduction, or
            termination of, or a failure to provide or make payment (in whole or in part) for, a
27          benefit resulting from the application of any utilization review, as well as a
28          failure to cover an item or service for which benefits are otherwise provided


                                                      13

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 15 of 56




            because it is determined to be experimental or investigational or not medically
 1          necessary or appropriate;
 2          29 C.F.R. § 2560.503-1 (emphasis added)
 3          55.     United paid reduced benefits and did not issue Plaintiffs adverse benefit
 4   determinations in an EOBs as required.
 5          56.     As such, United never provided the Plaintiffs or their representatives the
 6   opportunity to appeal the underpayment, circumventing the very purpose of ERISA, and
 7   incurring huge liabilities for Plaintiffs who reasonably believed they had meaningful out-of-
 8   network coverage.
 9          57.     Viant claims to use a proprietary database and/or pricing method to price claims.
10          58.     Viant does neither. It receives rates from United, and then applies them to claims
11   for IOP treatment services indiscriminately and lies to patients and providers when questioned.
12          59.     United and Viant know that they are not paying UCR as required and that they
13   are causing the patients, their own members, extreme financial hardship at the hardest times of
14   their lives, all in a Randian quest to make money.
15          60.     While the exact number of patients who relapsed and patients forced out of
16   business is unknown, the number is substantial and represents a substantial number of lives lost
17   and destroyed in furtherance of corporate profits and executive bonuses.
18                                    JURISDICTION AND VENUE
19          61.     Plaintiffs are residents of this federal judicial district, and the amount in
20   controversy exceeds $5,000,000. This Court has subject matter jurisdiction over this action
21   pursuant to 28 U.S.C. § 1332(d) as the matter in controversy exceeds the sum or value of
22   $5,000,000, exclusive of interest and costs, and is a class action where at least one member of a
23   class of plaintiffs is a citizen of a State different from any defendant.
24          62.     The claims asserted involve matters of interstate and national interest, and the
25   claims at issue arise under Federal Law.
26          63.     This court has personal jurisdiction over Defendants because United and/or its
27   subsidiaries maintain offices and transact business across the State of California, including at
28

                                                      14

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 16 of 56




 1   corporate offices within this jurisdiction. United transacts business in California in such volume

 2   that it is at home in this jurisdiction, and subject to the personal jurisdiction of this court.

 3           64.     This court has personal jurisdiction over Viant because Viant and/or its

 4   subsidiaries transact business so frequently and with such regularity in Northern California that

 5   they avail themselves to the protections of California’s laws, are at home in this jurisdiction, and

 6   subject to the personal jurisdiction of this court.

 7           65.     This Court is the proper venue for this action pursuant to 28 U.S.C. § 1391(b),

 8   and 18 U.S.C. § 1965, because a substantial part of the events or omissions giving rise to the

 9   claims alleged herein occurred in this Judicial District, and because one or more of the

10   Defendants conducts a substantial amount of business in this Judicial District.

11                                             THE PARTIES

12                                                 Plaintiffs

13           66.     Plaintiff, LD is a pseudonym for an adult behavioral health patient whose identity

14   and health information are protected in this filing pursuant to the Health Insurance Portability

15   and Accountability Act of 1996 (“HIPAA”), codified at 42 U.S.C. §§ 1320(d)(6), et seq. At all

16   relevant times, LD was and is a resident of this federal judicial district.

17           67.     DB is a pseudonym for an adult behavioral health patient whose identity and

18   health information are protected in this filing pursuant to HIPAA.

19           68.     BW is a pseudonym for an adult behavioral health patient whose identity and

20   health information are protected in this filing pursuant to HIPAA.

21           69.     RH is a pseudonym for an adult behavioral health patient whose identity and

22   health information is protected in this filing pursuant to HIPAA.

23           70.     CJ is a pseudonym for an adult behavioral health patient whose identity and health

24   information are protected in this filing pursuant to HIPAA.

25                                                Defendants

26           71.     Defendant United is a California corporation, with its principal place of business

27   at 425 Market Street, 14th Floor, San Francisco, CA 94105. UNITED is a “provider of mental

28

                                                       15

                             LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                      Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 17 of 56




 1   health8” and manages behavioral health services for UnitedHealth Group. It is responsible for

 2   authorizing treatment and the payment of claims related to behavioral services covered under

 3   health plans sponsored or administered by UnitedHealth Group Incorporated or its many wholly

 4   owned and controlled subsidiaries, including United Healthcare. None of the subsidiary

 5   companies are independent, rather they all act in concert to maximize profits for the shareholders

 6   of UnitedHealth Group.

 7              72.     Defendant Viant is a Nevada corporation with its principle place of business

 8   located at 535 East Diehl Road Suite 100 Naperville, IL 60563.

 9              73.     Defendant Viant is a wholly owned subsidiary of Viant Holdings, Inc. Viant

10   Holdings, Inc. is a wholly owned subsidiary of Multiplan, Inc. Multiplan Inc., is a New York

11   Corporation with its principle place of business located at 115 5 th Avenue, New York, NY 10003.

12                                             Other Interested Parties

13              74.     Apple, Inc. (“Apple”) is a California corporation with its principal place of

14   business at 1 Infinite Loop, Cupertino, California 95014, in Santa Clara County. Apple has over

15   47,000 employees in the United States.

16              75.     Apple sponsors an employer funded health plan for its employees. The Apple

17   plan is subject to the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.

18   § 1001 et seq. Health benefits under the Apple plan are administered by United.

19              76.     Tesla, Inc. (“Tesla”) is a Delaware corporation with its principal place of business

20   at 3500 Deer Creek Road, Palo Alto, California 94304, in Santa Clara County. Tesla has more

21   than 48,000 employees in the United States.

22              77.     Tesla sponsors an employer funded health plan for its employees. The Tesla plan

23   is subject to the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §

24   1001 et seq. Health benefits under the Tesla plan are administered by Cigna

25
26
27
28   8
         2018 Statement of Information of United Behavioral Health, Document G063267, Filed September 26, 2018.

                                                            16

                                LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 18 of 56




 1                                    GENERAL ALLEGATIONS

 2                 The Defendants’ Roles and Responsibilities with Respect to Claims

 3          78.     United is one of the nation’s largest health insurers. As a health insurer, United,

 4   is responsible for administering and issuing payments for healthcare services provided to their

 5   members.

 6          79.     Every claim at issue in this litigation has been underpaid by United and overpaid

 7   or currently owed by the Plaintiffs and the Class.

 8          80.     None of the claims have been denied. As none of the claims have been denied,

 9   the issue presented here is one of payment and not one of coverage.

10          81.     Every plan at issue in this litigation was obligated to pay out-of-network IOP

11   claims at the UCR rate. The UCR for IOP services should reflect the prevailing charge amongst

12   similar providers in a similar geographic area.

13          82.     Every plan at issue in this litigation that requires the UCR rate to reflect the

14   prevailing charge among similar providers in a similar geographic area.

15          83.     United has contracted with Viant without receiving the approval or consent of

16   any patient or provider. United contracts with Viant solely to lower the amount that United pays

17   for out-of-network IOP claims.

18          84.     No policy holder is a party to this agreement or privy to its terms.

19          85.     No provider is a party to this agreement or privy to its terms.

20          86.     No plan sponsor is a party to this agreement or privy to its terms.

21          87.     Individuals and families who do not receive employer-sponsored health insurance

22   often purchase health insurance policies directly from United or through the marketplace. For

23   these plans, United has sole responsibility and discretion to administer and pay claims.

24          88.     Some people receive their health benefits through government-sponsored plans,

25   welfare trusts and other sources. United contracts to provide claims pricing and administrative

26   services for those plans.

27          89.     People who receive their health insurance through a private employer-sponsored

28   benefit plan are typically participants or beneficiaries of plans governed by ERISA. These

                                                       17

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                  Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 19 of 56




 1   ERISA plans are either fully insured or self-funded by the plan sponsor.

 2          90.     When the ERISA plan is insured by United, United not only is responsible for

 3   administering a claim brought under the plan, but also is financially responsible for the payment

 4   of the claim. United is the Plan Administrator, and an ERISA fiduciary, for such ERISA plans.

 5          91.     For non-ERISA, non-Government plans, United provides plan members with

 6   plan documents, it interprets and applies the plan terms, it makes coverage and benefits decisions,

 7   and it handles appeals of coverage and benefits decisions.

 8          92.     For self-funded ERISA plans, the plan sponsor / employer will typically enter

 9   into an “administrative service agreement” (“ASA”) with United to perform administrative

10   responsibilities, such as providing plan members with plan documents, interpreting and applying

11   plan terms, making coverage and benefits decisions, handling appeals of coverage and benefits

12   decisions, and providing for payment in the form of medical reimbursements.

13          93.     The administrative services agreements either explicitly or constructively appoint

14   United as an ERISA fiduciary, and delegate to United authority and responsibility to administer

15   claims and make final benefits decisions, based on claim procedures and standards that United

16   develops. United collects administrative services fees from the ERISA plans.

17          94.     Under the administrative services agreements, the ERISA plans remain

18   responsible for funding the expense of medical care plan beneficiaries receive. United was

19   responsible for pricing and processing claims on plan sponsors’ behalf, pursuant to the ASA.

20          95.     For ERISA Plans that are self-funded, but do not specifically designate a Plan

21   Administrator, United functions as the de facto Plan Administrator. United functions as a Plan

22   Administrator insofar as it exercises a delegated authority to provide plan documents to

23   participants, receive benefit claims, evaluate and process those claims, review the terms of the

24   plan, make initial benefit determinations, make and administer benefit payments, handle appeals

25   of benefit determinations, and serve as the primary point of contact for members and providers

26   to communicate regarding benefits and benefit determinations. In carrying out these Plan

27   Administrator functions, United possesses requisite authority to be deemed a plan fiduciary.

28          96.     United contracted with Viant without receiving the approval or consent of any

                                                     18

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 20 of 56




 1   plan sponsor. United did not disclose the presence of Viant to any plan sponsor or Patient. United

 2   has never made the terms of its agreement with Viant known to any plan sponsor or plan member.

 3   United did not disclose the contract with Viant in any plan documents or other material provided

 4   to plan sponsors or patients.

 5                                   UCR Reimbursement of IOP Claims

 6          97.      All Plaintiffs have United health insurance plans that have underpaid the IOP

 7   claims at issue here. All of the plans provide coverage for services rendered by out-of-network

 8   mental health and substance use disorder treatment. All plans relevant covered the treatment

 9   provided to Plaintiffs. The issue in this litigation is the underpayment of benefits and not

10   coverage of claims for benefits.

11          98.      Plans which offer coverage for out-of-network services, including the IOP

12   services at issue here, are marketed to prospective members and plan groups as benefiting them

13   with the freedom and flexibility to choose the health care provider of their choice, including out-

14   of-network providers. These plans charge a higher premium or contribution in exchange for this

15   purported freedom of choice.

16          99.      United’s underpayment of the claims at issue here resulted in unduly large

17   balance bills to Plaintiffs. Plaintiffs then paid, out of their own pockets, the amount that they

18   were balance billed by the providers for IOP treatment.

19          100.     United has received out-of-network IOP claims for many years, providing a

20   wealth of data more than sufficient to make a reasonably informed determination of UCR rates.

21          101.     United purports to use standardized, empirically determined, pricing

22   methodologies to arrive at UCR amounts. Yet, United ignores this data and uses Viant to set

23   arbitrary, capricious and unreasonably low reimbursement rates. This practice is even more

24   baffling given the legacy of the Ingenix litigation. United employs Viant to deceive patients and

25   providers and to avoid providing full plan benefits.

26          102.     For every claim at issue in this litigation, United represented to the Plaintiffs that

27   the claims would be paid at the UCR. This representation was a lie.

28          103.     Health plans, such as Preferred Provider Organizations (“PPOs”), which offer

                                                      19

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                    Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 21 of 56




 1   coverage for out-of-network services, including IOP services, are marketed to prospective plan

 2   beneficiaries as benefiting individuals with the freedom and flexibility to choose the health care

 3   provider of their choice, including out-of-network providers. PPO plans charge members a

 4   higher premium or contribution in exchange for this purported freedom to seek treatment at a

 5   provider of the insured’s choice.

 6           104.     United, through plan documents, marketing materials, EOBs, and other materials,

 7   represented to Plaintiffs that their plans would and did pay out-of-network IOP services at the

 8   UCR amount according to an objective, empirical methodology.

 9           105.     UCR reimbursement has become so well-established that some states, including

10   California, require certain health plans to reimburse out-of-network services at rates using

11   criteria that parallel the industry-standard for determining UCR. See, e.g., 28 C.C.R. §

12   1300.71(a)(3)(B) (referring to prevailing provider rates charged in the general geographic area

13   in which the services were rendered); Fla. Stat. Ann. § 641.513(5) (referring to “usual and

14   customary provider charges” for similar services in the community where the services were

15   provided). Because the industry standard traditionally has been for reimbursement according to

16   the UCR, out-of-network providers and their patients reasonably expect claims to be reimbursed

17   based on UCR.

18                                 United and Viant’s Re-Pricing Scheme

19           106.     United has contracted with Viant to systematically underpay IOP claims at rates

20   well below the UCR.

21           107.     United and Viant systematically concealed and continue to conceal their

22   underpayment scheme, including through material misrepresentations, omissions, and

23   misleading statements about pricing and payment methods.

24           108.     Despite both United’s and Viant’s access to a wealth of provider charge data,

25   United and Viant arrive at reimbursement rates based solely on arbitrary, profit-oriented rate

26   setting practices.

27           109.     Upon information and belief, United provides Viant with a benchmark maximum

28   reimbursement rate. Each day, Viant representatives are tasked with sealing a negotiation for the

                                                      20

                             LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                     Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 22 of 56




 1   lowest possible percentage of that rate. The lowest rate achieved is then shared amongst all Viant

 2   representatives, to act as the replacement benchmark. Viant’s compensation is a function of how

 3   little they agree to pay as a percentage of United’s provided ceiling rate.

 4            110.     This arbitrary, competitive underpricing bears no resemblance to the methods of

 5   claims pricing that United claims to use. Instead, United and Viant’s scheme deprives plan

 6   participants of meaningful insurance coverage for the IOP services received, in direct

 7   contravention of the terms of their insurance plans.

 8            111.     It is arbitrary, capricious, and improper for United and Viant to use any method

 9   for establishing reimbursement rates other than the UCR methodologies specified in Plaintiffs’

10   plans.

11            112.     United has a fiduciary duty to observe the pricing policies laid out in Plaintiffs’

12   insurance contract to pay Plaintiffs’ claims at a legitimate UCR rate.

13            113.     Despite this duty, for every claim at issue, when United receives the claim

14   requesting payment, United sends the claim to Viant via an Electronic Data Interchange (“EDI”)

15   instead of issuing payment as is its duty under the terms of the policy.

16            114.     The EDI provides an automated transfer of data in a specific format between

17   United and Viant that United sends to Viant for third party repricing and negotiations.

18            115.     Upon information and belief, Viant receives no individual plan terms or language

19   in the EDI process or at any other time from United.

20            116.     Upon information and belief, United sends a repriced rate in the EDI that

21   represents the maximum that Viant is authorized to negotiate up to in the repricing and

22   negotiation process.

23            117.     The rate is not revealed or told by United to patients, providers, or plan sponsors.

24            118.     Upon information and belief, after receiving the EDI, Viant sends a proposed

25   payment for claims it receives to the provider who rendered the services that are the subject of

26   the claim.

27            119.     This is the start of Viant’s “negotiation” with providers.

28            120.     Viant, in its correspondence, reports that the payment offer is based on UCR rates,

                                                        21

                              LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                     Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 23 of 56




 1   plan terms, or other independent bases. This representation, as Viant and United well know, is

 2   false.

 3            121.     Upon information and belief, the payment offer, as derived from Viant’s “facility

 4   review program” is actually the lowest payment amount that a Viant representative convinced a

 5   provider to accept the previous day.

 6            122.     Upon information and belief, when Viant makes this “offer” to a provider, they

 7   also send a “patient advocacy letter” (“PAD” letter) to the patients and the providers claiming to

 8   represent the patient in a negotiation to reduce the billed amount.

 9            123.     This PAD letter is not treated by either United or Viant as an EOB and does not

10   comply with the requirements of an EOB under ERISA and its implementing legislation. Nor is

11   it an “adverse determination” letter as that term is defined under ERISA.

12            124.     When providers or patients attempt to contact United to dispute or challenge

13   unreasonable reimbursement rates, United refuses to further handle or process the claim. Neither

14   Viant nor United treats disputes of low payment as “appeals” of an adverse benefit determination,

15   despite the express definition of adverse benefit determination in the regulations implementing

16   ERISA.

17            125.     Upon information and belief, Viant’s contract with United provides a small

18   amount that Viant is permitted to offer over and above the initial underpayment (the “up to”);

19   however, Viant’s compensation is directly tied to the amount below this authorized amount that

20   they are able to compel provider to accept in satisfaction of services the patients received.

21            126.     Upon information and belief, Viant receives no compensation from United for

22   negotiations that settle at the “up to” amount.

23            127.     Neither Viant nor United will affirmatively disclose how the rate that they offer

24   to pay is determined, claiming various privileges that are to be found nowhere in any policy

25   language. Viant although in contractual privity with United, can point to no plan language, that

26   permits it to “negotiate” on behalf of the patients and to effectively change plan terms with the

27   patients written consent.

28            128.     Viant cannot do so because it does not receive any plan language or plan terms

                                                       22

                              LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 24 of 56




 1   from United and never obtains authority from the patients to represent them.

 2          129.     It is clear that neither United’s or Viant’s methods are based on a review of the

 3   prevailing or competitive charges for similar healthcare services by similar types of providers

 4   within the same geographical area at the time.

 5          130.     It is arbitrary, capricious, improper, and a breach of plan terms for United to pay

 6   reimbursement rates other than a true UCR arrived at under a fair methodology.

 7                   United and Viant’s False Representations of UCR Reimbursement

 8          131.     Plaintiffs and the Class have obtained out-of-network IOP treatment for which

 9   they, their agents, or their representatives filed medical reimbursement claims under their United

10   health insurance plans. Each of the class members is insured under an arrangement that covers

11   out-of-network benefits at the UCR rate specified in the policy.

12          132.     The harms being inflicted on Plaintiffs by United and Viant are typical of those

13   being suffered by members of the Class.

14          133.     Patients expect their health plans to accurately and appropriately reimburse them

15   for their services based on UCR rates. Essentially, they expect their health insurance policy to

16   actually provide health insurance.

17          134.     Plaintiffs were not appropriately reimbursed for the claims at issue.

18          135.     At all relevant times, Plaintiffs, their agents, and/or representative submitted the

19   appropriate claim forms for payment to United. The claim forms include information such as the

20   type of service, the coding for the service, and other information by which the claim can be

21   processed and paid. The claim form also includes providers’ billed charges. These bills are

22   submitted on industry standard forms, commonly known as Uniform Billing (“UB”) forms.

23          136.     For alcohol and other substance abuse IOP program services, the HCPCS 2016

24   code used is H0015: “Alcohol and/or drug services; intensive outpatient (treatment program that

25   operates at least 3 hours/day and at least 3 days/week and is based on an individualized treatment

26   plan), including assessment, counseling; crisis intervention, and activity therapies or education.”

27   One unit of service equals three hours of therapy in a single day, and appropriate clinical

28   documentation is usually required. The four-digit revenue code 0906 for intensive outpatient

                                                      23

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 25 of 56




 1   services, chemical dependency is used for billing purposes.

 2          137.     For mental health IOPs, the HCPCS 20416 code for mental health IOP sessions

 3   is S9480: “Intensive outpatient psychiatric services, per diem.” For this service, a billing code of

 4   0905 for intensive outpatient psychiatric services is used.

 5          138.     For each claim at issue here, providers submitted compliant, clean claims in

 6   keeping with industry practices for the services provided.

 7          139.     After processing Plaintiffs’ claims, United should have issued payment and sent

 8   an EOB directly to the Plaintiffs and their treating providers.

 9          140.     United does not follow this well-established industry procedure in processing the

10   claims at issue; instead, having entered a “cost containment” contract with Viant, unknown to

11   the Plaintiffs, providers, or plan sponsors. United did not issue payment upon receiving the

12   claims at issue despite acknowledging that these were all covered claims; instead, United sent

13   the claims to Viant knowing and intending that they would underpay the claims at rates well

14   below the UCR rate.

15                                             The Viant Grift

16          141.     Despite never being told of the existence of Viant and never having given Viant

17   permission to negotiate on their behalf and in disregard the actual terms of their insurance policy,

18   the Plaintiffs received overly large balance bills and paid providers the shortfall caused by

19   United’s underpayments.

20          142.     The Plaintiffs only become aware of Viant’s involvement in their claims after

21   IOP services had been provided and they became personally obligated to the providers for

22   payment.

23          143.     The Plaintiffs then received the aforementioned PAD letter from Viant informing

24   them that Viant would be negotiating reimbursement rates on their behalf. Nowhere in the letter

25   did it state that Viant was authorized on the Plaintiffs’ behalf or state that Plaintiffs could ‘opt-

26   out’ of this negotiation and have their claims processed by United for payment.

27          144.     The PAD letter does not meet the legal content and disclosure requirements of an

28   EOB under an ERISA plan, and does not disclose that Viant is not given the specific terms and

                                                      24

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                    Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 26 of 56




 1   language as to each patients’ plan.

 2           145.     Despite being asked thousands of times, or more, by patients, providers and others,

 3   no Viant representative has ever been able to point to any policy language that allows Viant to

 4   negotiate on behalf of patients.

 5           146.     Viant has not obtained power of attorney or other authority from any Plaintiff that

 6   would allow them to act as the Plaintiff’s agent in billing and payment negotiations with these

 7   out-of-network providers.

 8           147.     Viant’s contract is with United. Their contract provides monetary incentives for

 9   Viant to reduce the amount United pays on out-of-network claims. These incentives in no way

10   consider the balance bills that the Plaintiffs subsequently faced and paid and are without

11   reference to the actual terms of the actual health insurance plans, plans that United drafted.

12           148.     Although the communications from Viant contain language that superficially

13   appears beneficial to the Plaintiffs, stating that where their treating providers accepted the

14   “negotiated” payment amount, they have agreed not to balance bill them; this language is both

15   disingenuous and is in no way permitted under the plan terms.

16           149.     First, the providers do not accept Viant’s unreasonably low payment offers, and

17   do not agree to waive patient responsibility. Second, this letter shows that Viant alters the terms

18   of the insurance policy, without actual knowledge of the terms of the insurance policy or consent

19   to alter them. Third, Viant, without authority, interferes with the contractual agreements between

20   patients and their treating providers.

21           150.     Any instances where a provider does accept this underpayment would be outside

22   of the present litigation as accepting the underpayment requires the provider to agree not to

23   balance bill the patient.

24           151.     Every IOP provider relevant to this litigation is a non-participating, out-of-

25   network provider with United. Every IOP provider entered into a written financial responsibility

26   contract prior to admission whereby each Plaintiff agreed to be liable for the difference between

27   the amount the treating provider billed, and the amount United reimbursed. Viant has and had

28   no right or authority to intervene as a third-party to this contract.

                                                       25

                             LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 27 of 56




 1          152.     Further, when the Plaintiffs did eventually receive an EOB from United, the EOB

 2   did not show that it was actually an adverse benefit determination. The only indication of the

 3   underpayment on the EOB is in the remark code section that mentions, but does not explain, that

 4   Viant was used to reprice the claim.

 5          153.     Refusing to accept Viant’s ‘negotiation’ Providers have no alternative but to

 6   balance bill the patients for the amounts that they are owed as the result of the massive

 7   underpayment. Should providers fail to balance bill, United would like claim that they were no

 8   longer responsible for payment of the claims as the provider waived the bill.

 9          154.     Even though the providers do not accept the low “negotiated” amounts, this is

10   still the amount paid by United. Viant still receives payment when the amount paid by United is

11   below the “up to” amount given by United.

12                             The Harm Caused to the Plaintiffs and Class

13          155.     All the claims at issue here were wrongly and illegally underpaid, causing

14   Plaintiffs to be liable for an unreasonable share of the cost of their medical treatment.

15          156.     For each of the claims at issue here, Plaintiffs insurance contracts state that they

16   will reimburse at the UCR rate. It is an abuse of its discretion and fiduciary duties for United

17   and/or Viant to calculate out-of-network benefits using any method that does not calculate UCR

18   rates based on fair, neutral, and specified criteria, like those given in Plaintiffs’ plans’

19   reimbursement policies.

20          157.     United and Viant are required to use fair and transparent procedures in pricing

21   and paying out-of-network IOP claims. As described supra, they do not.

22          158.     As a result, United has systematically underpaid the Plaintiffs’ and Class’ claims

23   the beginning of the claims period for the present litigation.

24          159.     UCR calculations are supposed to be based on the neutral, objective, and

25   transparent methodology as set forth in United’s own explanation of its reimbursement policies.

26          160.     United and Viant did not base pricing and payments based on comparable

27   providers’ IOP charges, or upon any other objective, neutral or reasonable calculation rate.

28          161.     United contracted with Viant to proffer a justification for systematic

                                                      26

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                    Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 28 of 56




 1   underpayment. As a result, the United and Viant drastically underpriced and underpaid the

 2   claims to the detriment of the Plaintiffs, United’s insureds.

 3           162.      For the claims at issue here, United intentionally led Plaintiffs and the Class to

 4   believe that benefits reimbursement was determined based on a UCR rate.

 5           163.      Furthermore, the communications from United and Viant representing that

 6   benefits were paid pursuant to the definition of UCR in the plan terms are clear lies.

 7           164.      At no point have United or Viant disclosed their pricing methodologies and they

 8   continue to refuse to do so as doing so would expose the rates for the sham they are.

 9           165.      As a result of United’s and Viant’s affirmative misrepresentations, and their

10   concealment of the true manner in which they reimbursed out-of-network IOP claims, Plaintiffs

11   were induced by United and Viant to incur significant expenses in the forms of excessive balance

12   bills resulting from United’s underpayment.

13           166.      Plaintiffs reasonably expected that their health insurance, which gave them the

14   freedom to choose out-of-network providers, would properly calculate and pay out-of-network

15   benefits according to the UCR rate, as set forth in their plan terms.

16           167.      By causing the Plaintiffs to incur and pay excessively large balance bills, United’s

17   and Viant’s illegal and improper actions breached their fiduciary duties and cause real harm to

18   the Plaintiffs.

19                                           Plaintiffs’ Allegations

20           168.      The following are additional allegations relating to the manner in which United

21   improperly engaged with Viant for improper pricing and payment of services provided to

22   Plaintiffs:

23                                                     LD

24           169.      At all relevant times, LD was a full-time employee of Apple and a participant in

25   an employer funded benefits plan offered by Apple and subject to ERISA.

26           170.      At all relevant times, health benefits for LD’s Apple benefits plan were

27   administered by United.

28           171.      At all relevant times, LD was actively enrolled in a United PPO plan which

                                                        27

                              LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 29 of 56




 1   offered out of network benefits for behavioral health services, including IOP treatment.

 2          172.     In 2018, LD was diagnosed with ICD-10 Code F.10.20, or “Alcohol Use

 3   Disorder.” Soon thereafter, LD sought treatment at Summit Estate, Inc. (“Summit Estate”), a

 4   duly licensed and accredited out of network behavioral health provider located in Los Gatos, CA,

 5   in Santa Clara County.

 6          173.     Prior to admitting to treatment, to ascertain the precise financial responsibility

 7   LD would bear and decide whether treatment was financially feasible under the terms of the

 8   benefits plan, Summit Estate called United on at the number listed on the back of LD’s insurance

 9   card. During this call, United’s representative verified that LD had active benefits for out of

10   network behavioral health treatment, and represented that the plan would pay 90% of UCR rates

11   until LD’s out of pocket cost sharing responsibilities (“out of pocket maximum”), such as

12   deductibles and co-insurance, were met. United specified these out of pocket amounts and

13   further stated that once these were fully satisfied, United would pay 100% of UCR rates.

14          174.     At all relevant times, based upon Summit Estate’s prior dealings with United and

15   upon the representations made on the phone call and on the plain language of LD’s employer

16   benefit plan, it was understood by all parties that 100% of UCR was equivalent to 100% of the

17   billed charges of Summit Estate.

18          175.     Based upon these assurances, and with an understanding of the plain terms of the

19   employer benefit plan, LD decided to attend treatment at Summit Estate and paid, in full and up

20   front, all out of pocket cost sharing expenses, such as the deductible and co-insurance, in order

21   to take full advantage of the maximum benefit available: 100% of UCR rates.

22          176.     Between 7/29/2019 and 12/31/2019, across two treatment episodes, LD received

23   30 days of IOP behavioral health treatment services at Summit Estate.

24          177.     After LD received treatment, Summit Estate submitted timely invoices to United

25   seeking payment pursuant to the terms stated on the verification call LD’s employee benefit plan.

26   Suddenly and without warning, United caused those claims to be sent to its agent, Viant, for

27   repricing. As a result of Viant’s repricing, United allowed only $8,733.60 of $ $64,687.50 billed

28   to United for LD’s IOP services, or 13.5% of the billed charges. The allowed amount includes

                                                     28

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                      Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 30 of 56




 1   DB’s out of pocket payments, in addition to United’s payments.

 2             178.     Because of United and Viant, LD has been denied the full benefits available under

 3   the Apple benefit plan and is now responsible for a balance bill owed to Summit Estate of

 4   $55,953.90.

 5             179.     LD, and Summit estate on behalf of LD have made numerous, more than two,

 6   efforts to appeal and negotiate the underpaid amounts, exhausting all administrative remedies

 7   available.

 8             180.     LD has been forced to enter into and make payments on a payment plan with

 9   Summit Estate for amounts that should have been covered by United.

10             181.     LD would not have sought treatment for behavioral health if LD had known that

11   the benefits would be repriced by Viant.

12                                                     DB

13             182.     At all relevant times, DB was a full-time employee of Apple and a participant in

14   an employer funded benefits plan offered by Apple which is subject to ERISA.

15             183.     At all relevant times, health benefits for the Apple plan were administered by

16   United.

17             184.     At all relevant times, DB was actively enrolled in a United PPO plan which

18   offered out of network benefits for behavioral health services, including IOP treatment.

19             185.     In 2018, DB was diagnosed with ICD-10 Code F.10.20, or “Alcohol Use

20   Disorder.” Soon thereafter, DB sought treatment at Summit Estate in Los Gatos, CA, in Santa

21   Clara County.

22             186.     Prior to admitting to treatment, to ascertain the precise financial responsibility

23   DB would bear and decide whether treatment was financially feasible under the terms of the

24   benefits plan, Summit Estate called United on at the number listed on the back of DB’s insurance

25   card. During this call, United’s representative verified that DB had active benefits for out of

26   network behavioral health treatment, and represented that the plan would pay 90% of UCR once

27   DB’s out of pocket cost sharing responsibilities (“out of pocket maximum”), such as deductibles

28   and co-insurance, were met. United specified these out of pocket amounts and further stated that

                                                        29

                               LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                     Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 31 of 56




 1   once these were fully satisfied, United would pay 100% of UCR rates.

 2            187.     At all relevant times, based upon Summit Estate’s prior dealings with United and

 3   upon the representations made on the phone call and on the plain language of DB’s employer

 4   benefit plan, it was understood by all parties that 100% of UCR was equivalent to 100% of the

 5   billed charges of Summit Estate.

 6            188.     Based upon these assurances, and with an understanding of the plain terms of the

 7   employer benefit plan, DB decided to attend treatment at Summit Estate and paid, in full and up

 8   front, all out of pocket cost sharing expenses, such as the deductible and co-insurance, in order

 9   to take full advantage of the maximum benefit available: 100% of UCR rates.

10            189.     Between 11/26/2018 and 4/11/2019, across two treatment episodes, DB received

11   51 days of IOP behavioral health treatment services at Summit Estate.

12            190.     After DB received treatment, Summit Estate submitted timely invoices to United

13   seeking payment pursuant to the terms stated on the verification call DB’s employee benefit plan.

14   Without warning, United caused those claims to be sent to its agent, Viant, for repricing. As a

15   result of Viant’s repricing, United allowed only $ 9,375.00 of the $112,316.28 billed to United

16   for IOP services, or 16.7% of the billed charges. The allowed amount includes DB’s out of pocket

17   costs.

18            191.     Because of United and Viant, DB has been denied the full benefits available under

19   the Apple benefit plan and is now responsible for a balance bill owed to Summit Estate of

20   $93,566.28.

21            192.     DB, and Summit estate on behalf of DB have both made numerous, more than

22   two, efforts to appeal and negotiate the underpaid amounts, exhausting all administrative

23   remedies available.

24            193.     DB has been forced to enter into and make payments on a payment plan with

25   Summit Estate for amounts that should have been covered by United.

26            194.     DB would not have sought treatment for behavioral health if DB had known that

27   the benefits would be repriced by Viant.

28                                                    BW

                                                       30

                              LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                      Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 32 of 56




 1             195.     At all relevant times, BW was a full-time employee of Apple and a participant in

 2   an employer funded benefits plan offered by Apple which is subject to ERISA.

 3             196.     At all relevant times, health benefits for the Apple plan were administered by

 4   United.

 5             197.     At all relevant times, BW was actively enrolled in a United PPO plan which

 6   offered out of network benefits for behavioral health services, including IOP treatment.

 7             198.     In 2018, BW was diagnosed with ICD-10 Code F.10.20, or “Alcohol Use

 8   Disorder.” Soon thereafter, BW sought treatment at Summit Estate, Inc. located in Los Gatos,

 9   CA, in Santa Clara County.

10             199.     Prior to admitting to treatment, to ascertain the precise financial responsibility

11   BW would bear and decide whether treatment was financially feasible under the terms of the

12   benefits plan, Summit Estate called United on at the number listed on the back of BW’s insurance

13   card. During this call, United’s representative verified that BW had active benefits for out of

14   network behavioral health treatment, and represented that the plan would pay 70% of UCR rates

15   until BW’s out of pocket cost sharing responsibilities (“out of pocket maximum”), such as

16   deductibles and co-insurance, were met. United specified these out of pocket amounts and

17   further stated that once these were fully satisfied, United would pay 100% of UCR rates.

18             200.     At all relevant times, based upon Summit Estate’s prior dealings with United and

19   upon the representations made on the phone call and on the plain language of BW’s employer

20   benefit plan, it was understood by all parties that 100% of UCR was equivalent to 100% of the

21   billed charges of Summit Estate.

22             201.     Based upon these assurances, and with an understanding of the plain terms of the

23   employer benefit plan, BW decided to attend treatment at Summit Estate and paid, in full and up

24   front, all out of pocket cost sharing expenses, such as the deductible and co-insurance, in order

25   to take full advantage of the maximum benefit available: 100% of UCR rates.

26             202.     Between 7/29/2019 and 12/31/2019, across two treatment episodes, BW received

27   26 days of IOP behavioral health treatment services at Summit Estate.

28             203.     After BW received treatment, Summit Estate submitted timely invoices to United

                                                        31

                               LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                      Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 33 of 56




 1   seeking payment pursuant to the terms stated on the verification call BW’s employee benefit

 2   plan. Without warning, United caused those claims to be sent to its agent, Viant, for repricing.

 3   As a result of Viant’s repricing, United allowed only $8,046.39 of the $56,062.50 billed to United

 4   for IOP services, or 14% of billed charges. The allowed amount includes DB’s out of pocket

 5   contributions, in addition to the money United paid.

 6             204.     Because of United and Viant, BW has been denied the full benefits available

 7   under the Apple benefit plan and is now responsible for a balance bill owed to Summit Estate of

 8   $48,016.11. BW, and Summit estate on behalf of BW have both made numerous, far more than

 9   two, efforts to appeal and negotiate the underpaid amounts, exhausting all administrative

10   remedies available.

11             205.     BW has been forced to enter into and make payments on a payment plan with

12   Summit Estate for amounts that should have been covered by United.

13             206.     BW would not have sought treatment for behavioral health if BW had known that

14   the benefits would be repriced by Viant.

15                                                     RH

16             207.     At all relevant times, RH was a full-time employee of Apple, and a participant in

17   an employer funded benefits plan offered by Apple which is subject to ERISA.

18             208.     At all relevant times, health benefits for the Apple plan were administered by

19   United.

20             209.     At all relevant times, RH was actively enrolled in a United PPO plan which

21   offered out of network benefits for behavioral health services, including IOP treatment.

22             210.     In 2018, RH was diagnosed with ICD-10 Code F.10.20, or “Alcohol Use

23   Disorder.” Soon thereafter, RH sought treatment at Summit Estate, Inc. located in Los Gatos,

24   CA, in Santa Clara County.

25             211.     Prior to admitting to treatment, to ascertain the precise financial responsibility

26   RH would bear and decide whether treatment was financially feasible under the terms of the

27   benefits plan, Summit Estate called United on at the number listed on the back of RH’s insurance

28   card. During this call, United’s representative verified that RH had active benefits for out of

                                                        32

                               LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 34 of 56




 1   network behavioral health treatment, and represented that the plan would pay 70% of UCR until

 2   RH’s out of pocket cost sharing responsibilities (“out of pocket maximum”), such as deductibles

 3   and co-insurance, were met. United specified these out of pocket amounts and further stated that

 4   once these were fully satisfied, United would pay 100% of UCR rates.

 5          212.     At all relevant times, based upon Summit Estate’s prior dealings with United and

 6   upon the representations made on the phone call and on the plain language of RH’s employer

 7   benefit plan, it was understood by all parties that 100% of UCR was equivalent to 100% of the

 8   billed charges of Summit Estate.

 9          213.     Based upon these assurances, and with an understanding of the plain terms of the

10   employer benefit plan, RH decided to attend treatment at Summit Estate and paid, in full and up

11   front, all out of pocket cost sharing expenses, such as the deductible and co-insurance, in order

12   to take full advantage of the maximum benefit available: 100% of UCR rates.

13          214.     Between 07/01/2019 and 10/01/2019, RH received 26 days of IOP behavioral

14   health treatment services at Summit Estate.

15          215.     After RH received treatment, Summit Estate submitted timely invoices to United

16   seeking payment pursuant to the terms stated on the verification call RH’s employee benefit plan.

17   Without warning, United caused those claims to be sent to its agent, Viant, for repricing. As a

18   result of Viant’s repricing, United allowed only $7,569.12 of the $56,062.50 billed to United for

19   IOP services, or 13.5% of billed charges. The allowed amount includes DB’s out of pocket

20   payments, in addition to amounts United paid.

21          216.     Because of United and Viant, RH has been denied the full benefits available under

22   the Apple benefit plan and is now responsible for a balance bill owed to Summit Estate of

23   $48,493.38.

24          217.     RH, and Summit estate on behalf of RH have both made numerous, far more than

25   two, efforts to appeal and negotiate the underpaid amounts, exhausting all administrative

26   remedies available.

27          218.     RH has been forced to enter into and make payments on a payment plan with

28   Summit Estate for amounts that should have been covered by United.

                                                     33

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 35 of 56




 1          219.     RH would not have sought treatment for behavioral health if RH had known that

 2   the benefits would be repriced by Viant.

 3                                                    CJ

 4          220.     At all relevant times, CJ was a full-time employee of Tesla, and a participant in

 5   an employer funded benefits plan offered by Tesla which is subject to ERISA.

 6          221.     At all relevant times, health benefits for the Tesla plan were administered by

 7   United HealthCare (“United”).

 8          222.     At all relevant times, CJ was actively enrolled in a United PPO plan which offered

 9   out of network benefits for behavioral health services, including IOP treatment. In 2018 CJ was

10   diagnosed with ICD-10 Code F.10.20, or “Alcohol Use Disorder.” Soon thereafter, CJ sought

11   treatment at Summit Estate, Inc. (“Summit Estate”), a duly licensed and accredited out of

12   network behavioral health provider located in Los Gatos, CA, in Santa Clara County.

13          223.     Prior to admitting to treatment, to ascertain the precise financial responsibility CJ

14   would bear and decide whether treatment was financially feasible under the terms of the benefits

15   plan, Summit Estate called United on at the number listed on the back of CJ’s insurance card.

16   During this call, United’s representative verified that CJ had active benefits for out of network

17   behavioral health treatment, and represented that the plan would pay 70% of UCR rates until

18   CJ’s out of pocket cost sharing responsibilities such as deductibles and co-insurance, were met.

19   United specified these out of pocket amounts and further stated that once these were fully

20   satisfied, United would pay 100% of UCR rates.

21          224.     At all relevant times, based upon Summit Estate’s prior dealings with United and

22   upon the representations made on the phone call and on the plain language of CJ’s employer

23   benefit plan, it was understood by all parties that 100% of UCR was equivalent to 100% of the

24   billed charges of Summit Estate.

25          225.     Based upon these assurances, and with an understanding of the plain terms of the

26   employer benefit plan, CJ decided to attend treatment at Summit Estate and paid, in full and up

27   front, all out of pocket cost sharing expenses, such as the deductible and co-insurance, in order

28   to take full advantage of the maximum benefit available: 100% of UCR rates.

                                                      34

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 36 of 56




 1          226.     Between 04/08/2019 and 05/02/2019, CJ received 12 days of IOP behavioral

 2   health treatment services at Summit Estate.

 3          227.     After CJ received treatment, Summit Estate submitted timely invoices to United

 4   seeking payment pursuant to the terms stated on the verification call CJ’s employee benefit plan.

 5   Suddenly and without warning, United caused those claims to be sent to its agent, Viant, for

 6   repricing. As a result of Viant’s repricing, United allowed only $3,419.49 of the $25,875.00

 7   billed to United for IOP services, or 13.2% of the billed charges. The allowed amount includes

 8   CJ’s out of pocket costs in addition to amounts paid by United.

 9          228.     Because of United and Viant, CJ has been denied the full benefits available under

10   the Tesla benefit plan and is now responsible for a balance bill owed to Summit Estate of

11   $22,455.51.

12          229.     CJ, and Summit estate on behalf of CJ have both made numerous, far more than

13   two, efforts to appeal and negotiate the underpaid amounts, exhausting all administrative

14   remedies available.

15          230.     CJ has been forced to enter into and make payments on a payment plan with

16   Summit Estate for amounts that should have been covered by United.

17          231.     LD would not have sought treatment for behavioral health if CJ had known that

18   the benefits would be repriced by Viant.

19                                 CLASS ACTION ALLEGATIONS

20                                            The Plaintiff Class

21          232.     Plaintiffs bring this action on behalf of themselves and all others similarly situated

22   under Rule 23 of the Federal Rules of Civil Procedure. The requirements of subparts 23(a) and

23   (b)(1), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure are satisfied in this case.

24          233.     Plaintiffs bring this class action on behalf of the Plaintiff Class, defined as:

25          Any member of a health benefit plan either administered or insured by United

26          whose claims for out-of-network behavioral health treatment, including mental

27          health and/or substance use disorder, were underpaid or repriced by United and

28          Viant.

                                                      35

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 37 of 56




 1                                                Rule 23(a)

 2                                                Numerosity

 3          234.     This putative plaintiff class includes hundreds of thousands and possibly, millions,

 4   of mental health and substance use disorder treatment patients throughout the United States and

 5   is therefore so large as to make joinder of all members impracticable within the meaning of Rule

 6   23(a)(1) of the Federal Rules of Civil Procedure.

 7                                               Commonality

 8          235.     Pursuant to Rule 23(a)(2) of the Federal Rules of Civil Procedure, there are

 9   questions of law or fact common to all class members, including, but not limited to, the

10   following:

11         a. Whether the Defendants have underpaid the Plaintiff Class for out-of-network

12             mental health and substance use disorder services based upon improper

13             methodologies for pricing UCR rates;

14         b. Whether the Defendants have breached their fiduciary duties to the Plaintiff

15             class;

16         c. Whether Defendants made false representations to the Plaintiff Class as to how

17             claims for out-of-network mental health and substance use disorder services

18             would be paid;

19         d. Whether the Defendants falsely representing the method that was used to pay the

20             claims for out-of-network mental health and substance use disorder services at

21             the time such claims were paid;

22         e. Whether the Defendants falsely represented the method that was used to pay the

23             claims for out-of-network mental health and substance use disorder at the time

24             such claims were appealed;

25         f. Whether the Defendants falsely represented that the Plaintiff class owed

26             providers amounts which should have been paid by the Defendants, and are not

27             the financial liability of the Plaintiff class;

28         g. Whether the improper methodologies and systematic misrepresentations

                                                       36

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
          Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 38 of 56




 1      employed by the Defendants made it futile to appeal the claims;

 2   h. Whether     Defendants    underpayment      constituted   as    adverse   benefit

 3      determination;

 4   i. Whether interest should be added to the payment of unpaid benefits;

 5   j. Whether Defendants’ conduct in California violates California Business and

 6      Professions Code § 17200 et seq.;

 7   k. Whether Defendants conduct violates the Paul Wellstone and Pete Domenici

 8      Mental Health Parity and Addiction Equity Act of 2008 (MHPAEA);

 9   l. Whether United’s conduct violated their fiduciary duties and/or duty of faith and

10      fair dealing to the Patient Class in employing Viant to ‘negotiate’ claims;

11   m. Whether Viant falsely represented to the Patient Class that they represented them.

12   n. Whether Viant caused the Patient Class to receive inappropriate ‘balance’ bills

13      for IOP mental health and substance use disorder services;

14   o. Whether Viant was the ‘agent’ of any member of the Patient Class who received

15      IOP mental health and substance use disorder services from providers;

16   p. What process and data Viant used in payment determinations;

17   q. Whether Viant made fraudulent to representations to the Patient Class regarding

18      their IOP mental health and substance use disorder claims;

19   r. Whether United was obligated to pay the claims at the UCR under the terms of

20      the insurance policies;

21   s. Whether United revealed the involvement or probable involvement of Viant in

22      claims handling, processing, and/or payment determinations prior to the Patient

23      Class receiving IOP treatment;

24   t. Whether Viant received any appeals from the Patient Class or anyone acting on

25      their behalf following benefit determinations;

26   u. Defendants’ processes for handling appeals following benefit determinations;

27   v. What level of treatment was provided to the Patient Class;

28   w. What payments were made for the Patient Class’ claims;

                                             37

                    LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 39 of 56




 1         x. Whether Viant’s methodology adequately and/or accurately applies the relevant

 2             UCR in determining benefit amounts;

 3         y. Whether Viant’s pricing data accurately reflect the relevant UCR in the relevant

 4             geographical area;

 5         z. Whether Viant’s repricing actions constitute inappropriate kickbacks

 6         aa. Whether pricing practices comported with the terms of the Patient Class’ health

 7             benefits and insurance plans;

 8         bb. Whether Viant was given the members’ health benefits and insurance plans.

 9         cc. Whether Viant utilized the members’ health benefit and insurance plans in

10             determining payment amounts;

11         dd. Whether United delayed processing appeals;

12         ee. Whether Viant’s prospective involvement was disclosed in member’s benefit

13             plans;

14         ff. Whether United breached its fiduciary duty in contracting with Viant for claims

15             pricing;

16                                                Typicality

17          236.     The claims of Plaintiffs are typical of the claims of the defined plaintiff class,

18   within the meaning of Rule 23(a)(3) of the Federal Rules of Civil Procedure, and are based on

19   and arise out of the same uniform and standard illegal practices of the Defendants, as alleged

20   herein by the Plaintiffs. The proposed class representatives state claims for which relief can be

21   granted that are typical of the claims of absent class members. If litigated individually, the claims

22   of each class member would require proof of the same material and substantive facts, rely upon

23   the same remedial theories, and seek the same relief.

24                                                Adequacy

25          237.     Plaintiffs are committed to pursuing this action and are prepared to serve the

26   proposed class in a representative capacity with all of the obligations and duties material thereto.

27   They will fairly and adequately represent the interests of the members of the proposed class

28   within the meaning of Rule 23(a)(4) of the Federal Rules of Civil Procedure, and will not have

                                                      38

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                    Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 40 of 56




 1   any interests adverse to, or that directly and irrevocably conflict with, the interests of the other

 2   class members.

 3           238.     Plaintiffs have retained competent counsel, extremely experienced in class action

 4   litigation, which will adequately prosecute this action, and will assert, protect and otherwise well

 5   represent the named Class representatives and absent class members.

 6                                               Rule 23(b)

 7           239.     The prosecution of separate actions by individual class members would create a

 8   risk of adjudication with respect to individual class members that would, as a practical matter,

 9   be dispositive of the interests of other members of the class who are not parties to this action, or

10   could substantially impair or impede their ability to protect their interests. Fed. R. Civ. P.

11   23(b)(1)(B).

12           240.     The prosecution of separate actions by individual members of the class would

13   create a risk of inconsistent or varying adjudications with respect to individual members of the

14   class which would establish incompatible rights within the Plaintiff Class. Fed. R. Civ. P.

15   23(b)(1)(A).

16           241.     The Defendants’ actions are generally applicable to the class as a whole, and

17   Plaintiffs seek equitable remedies with respect to the class as a whole, within the meaning of

18   Rule 23(b)(2) of the Federal Rules of Civil Procedure.

19           242.     The common questions of law and fact enumerated above predominate over

20   individual questions, and a class action is a superior method for the fair and efficient adjudication

21   of this controversy, within the meaning of Rule 23(b)(3) of the Federal Rules of Civil Procedure.

22   Common or general proof will be used for each member of the class to establish each element of

23   their claims, as identified above. Additionally, proceeding as a class action is superior to other

24   available methods of adjudication. The likelihood that individual members of the class will

25   prosecute separate actions is remote due to the time and expense necessary to conduct such

26   litigation.

27
28

                                                      39

                             LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                     Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 41 of 56




                                                 CAUSES OF ACTION
 1
              I.       Violations of RICO: 18 U.S.C. § 1962(c)
 2                     On Behalf of Plaintiffs and the Class Against United and Viant
 3            243.     Plaintiffs and the Class hereby repeat and reassert the General and Class
 4   allegations as if fully set forth herein.
 5            244.     The object of civil Racketeer Influenced and Corrupt Organizations Act (RICO)
 6   is not merely to compensate victims but to turn them into prosecutors, that is, private attorneys
 7   general, dedicated to eliminating racketeering activity. 18 U.S.C.A. § 1961 et seq.
 8            245.     Plaintiffs and the Class’ RICO claim is not precluded by the McCarran–Ferguson
 9   Act, § 2(b), 15 U.S.C. § 1012(b) as “RICO is not a law that ‘specifically relates to the business
10   of insurance’” and where, as here, the claims at issue do not “invalidate, impair, or supersede”
11   any relevant state laws regulating insurance. Humana Inc. v. Forsyth, 525 U.S. 299, 307 (1999).
12   Defendants can comply with both RICO and relevant state laws governing insurance and
13   Plaintiffs’ RICO claim is not precluded.
14            246.     The elements of a RICO claim under 18 U.S.C. § 1962(c) are: “(1) conduct (2) of
15   an enterprise (3) through a pattern (4) of racketeering activity (known as ‘predicate acts') (5)
16   causing injury to plaintiff's business or property.” Grimmett v. Brown, 75 F.3d 506, 510 (9th
17   Cir.1996).
18            247.     United and Viant acted as an “enterprise” under 18 U.S.C. § 1961(4), have
19   engaged in acts of racketeering activity, namely violations of 18 U.S.C. § 1341 (mail fraud) and
20   18 U.S.C. § 1343 (wire fraud), committing “Federal Health offenses” per 18 U.S.C. § 24 that
21   include violations of 18 U.S.C. § 1027, 18 U.S.C. § 1343, and 18 U.S.C. § 1345.
22            248.     United indisputably provides a “health care benefit program 9” to its members,
23   which includes Plaintiffs and the Class.
24            249.     A “Federal health offense” is defined as “a violation, or a criminal conspiracy to
25
26   9
       “‘health care benefit program’ means any public or private plan or contract, affecting commerce, under which any
     medical benefit, item, or service is provided to any individual, and includes any individual or entity who is providing
27   a medical benefit, item, or service for which payment may be made under the plan or contract.” 18 U.S.C.A. § 24(b).

28

                                                               40

                                LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                    Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 42 of 56




 1   violate… [18 U.S.C. §] 102710, section 501 of the Employee Retirement Income Security Act of

 2   1974” section 501 of the Employee Retirement Income Security Act of 1974” 18 U.S.C. § 24.

 3           250.     United and Viant’s actions, as alleged supra, are criminal acts under 18 U.S.C. §

 4   1027 that states, “[w]hoever, in any document required by title I of the Employee Retirement

 5   Income Security Act of 1974 (as amended from time to time) to be published,… of any employee

 6   welfare benefit plan… makes any false statement or representation of fact, knowing it to be false,

 7   or knowingly conceals, covers up, or fails to disclose any fact the disclosure of which is required

 8   by such title…shall be fined under this title, or imprisoned not more than five years, or both.”

 9           251.     United, under ERISA, is required to “provide adequate notice in writing to any

10   participant or beneficiary whose claim for benefits under the plan has been denied, setting forth

11   the specific reasons for such denial, written in a manner calculated to be understood by the

12   participant.” (29 U.S.C. § 1133). Under ERISA, a notification of any adverse benefit

13   determination must communicate, “in a manner calculated to be understood by the claimant ...

14   [t]he specific reason or reasons for the adverse determination.” 29 C.F.R. § 2560.503–1(g)(1)–

15   (g)(1)(i). The notification must also make “[r]eference to the specific plan provisions on which

16   the determination is based,” 29 C.F.R. § 2560.503–1(g)(1)(ii), and it must describe “the plan's

17   review procedures and the time limits applicable to such procedures, including a statement of

18   the claimant's right to bring a civil action under section 502(a) of the Act following an adverse

19   benefit determination on review.” 29 C.F.R. § 2560.503–1(g)(1)(iv).

20           252.     The Plaintiffs and the Class received EOB’s from United that did not meet these

21   requirements. The EOB’s did not state that they were adverse benefit determinations, did not

22   indicate in the remark code that the adverse benefit determination was the result of Viant’s

23   repricing, and did not provide any process by which the adverse benefit determinations could be

24   appealed.

25           253.     Similarly, the PAD letter described supra that Viant sent are not EOB letters that

26   comply with ERISA’s requirements and are misleading as Viant is neither given nor reviews

27
     10
       § 1027. False statements and concealment of facts in relation to documents required by the Employee Retirement
28   Income Security Act of 1974

                                                           41

                               LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 43 of 56




 1   plan terms and is not a party to the insurance contract between United and their insureds.

 2          254.     United and Viant’s actions, as alleged supra, are criminal acts under 18 U.S.C. §

 3   1035 that makes it a crime “in any matter involving a health care benefit program” to “knowingly

 4   and willfully” make “any materially false, fictitious, or fraudulent statements or representations,

 5   or makes or uses any materially false writing or document knowing the same to contain any

 6   materially false, fictitious, or fraudulent statement or entry, in connection with the delivery of or

 7   payment for health care benefits, items, or services.” Id.

 8          255.     United and Viant’s actions, as alleged supra, are criminal acts under 18 U.S.C. §

 9   1343 that makes it a crime for:

10          Whoever, having devised or intending to devise any scheme or artifice to defraud,
            or for obtaining money or property by means of false or fraudulent pretenses,
11          representations, or promises, transmits or causes to be transmitted by means of wire,
            radio, or television communication in interstate or foreign commerce, any writings,
12
            signs, signals, pictures, or sounds for the purpose of executing such scheme or
13          artifice, shall be fined under this title or imprisoned not more than 20 years, or both.
            18 U.S.C. § 1343
14
            256.     At the time United made representations to the Plaintiffs and the Class in the EOB
15
     letters that benefits were available and paid based on the UCR rate, United already had in place
16
     a contract with Viant to reprice and underpay the claims when they were submitted.
17
            257.     At all relevant times, United knew that the claims at issue here would be
18
     underpaid well below the UCR rate.
19
            258.     United thus obtained the value of the Plaintiffs and Class’ overpayments for
20
     United’s underpayment of services and retained those benefits illegally.
21
            259.     Viant, based on its contract with United, is paid based on the amount below the
22
     “target” that it “saves” United for each claim. Viant makes false representations to the Plaintiffs,
23
     the Class, and providers as to their authority to negotiate, and the source of their “offered”
24
     payment amounts. United then pays Viant the money paid to it by the Plaintiffs and Class, plan
25
     members, money that should be used for their treatment and care, and gives it to Viant.
26
            260.     Viant’s false representations are made by wire and US mail to the Plaintiffs, the
27
     Class, and to the providers.
28

                                                      42

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 44 of 56




 1          261.     Thus, United and Viant are engaged in an illegal “kick-back” scheme where

 2   United and Viant take funds given to them by plan members and retain them illegally for their

 3   own benefit, forcing Plaintiffs and the Class to pay twice for the same services. The more

 4   effective the fraud, the larger the kick-back.

 5          262.     This sort of behavior is of the exact nature and character that RICO was designed

 6   to prosecute.

 7          263.     Plaintiffs have RICO standing to bring these claims.

 8          264.     To allege civil RICO standing under 18 U.S.C. § 1964(c), a “plaintiff must show:

 9   (1) that his alleged harm qualifies as injury to his business or property; and (2) that his harm was

10   ‘by reason of’ the RICO violation.” Canyon County v. Syngenta Seeds, Inc., 519 F.3d 969, 972

11   (9th Cir. 2008).

12          265.     The harm suffered by Plaintiffs is their payment of excessive balance bills.

13   Plaintiffs paid large sums of money that were properly United’s responsibility.

14          266.     This harm is “by reason of” the RICO violation. Without the RICO activity

15   engaged in by United and Viant, these harms would not have arisen as the providers would have

16   received proper payment at the UCR for IOP services.

17          267.     It is the enterprise between United and Viant and the RICO violations described

18   above that caused Plaintiffs’ harm.

19          268.     United and Viant are “persons” within the meaning of RICO under 18 U.S.C. §§

20   1961(3) and 1964(c).

21          269.     United and Viant carried out their underpayment scheme through their joint

22   participation and conduct in an association-in-fact “enterprise,” within the meaning of 18 U.S.C.

23   § 1961(4). The Enterprise is comprised of United and Viant.

24          270.     United through the Enterprise described above and in conspiracy with Viant

25   undertook a fraudulent scheme to underpay for IOP services.

26          271.     At all relevant times, the Enterprise was engaged in, and its activities affected,

27   interstate commerce within the meaning of RICO, 18 U.S.C. § 1962(c).

28          272.     The United-Viant Enterprise was at all relevant times a continuing unit involving

                                                      43

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 45 of 56




 1   United and Viant functioning with a common purpose of underpaying for IOP services and

 2   increasing the profits the Enterprise participants and their Co-Conspirators.

 3          273.     United and Viant remained members of the Enterprise undertaking countless and

 4   nearly constant acts of mail and wire fraud for their common purpose described above.

 5          274.     Their fraudulent and deceptive acts further constitute criminal activity as

 6   described supra.

 7          275.     The Enterprise was used to create a mechanism or vehicle by which United could

 8   reduce payments through the use of a deceptive, flawed process that could not be challenged

 9   effectively, including by appeal.

10          276.     Through their roles in the Enterprise and the scheme, Viant benefited directly,

11   earning increased fees for every dollar they ‘saved’ United. Every dollar ‘saved’ is a dollar that

12   should have been paid by United and instead was paid by the Plaintiffs.

13          277.     United participated in the conduct of the Enterprise in order to shift the costs of

14   IOP treatment from United to Plaintiffs and the Class, United’s own insureds.

15          278.     Using U.S. mail and interstate wire facilities, United and Viant both provided

16   false and misleading information to Plaintiffs, the Class, and the providers, to convert those

17   withheld funds to the Enterprise for its own direct and indirect financial gain and to discourage

18   the use out-of-network healthcare providers.

19          279.     Through its wrongful conduct as alleged herein, United, in violation of 18 U.S.C.

20   § 1962(c), conducted and participated in the conduct of the Enterprise’s affairs, directly and

21   indirectly, through a “pattern of racketeering activity,” as defined in 18 U.S.C. § 1961(5).

22          280.     These acts of racketeering activity have continued through the present.

23          281.     United and Viant acting through their officers, agents, employees and affiliates,

24   have committed numerous predicate acts of “racketeering activity,” as defined in 18 U.S.C. §

25   1961(5), and continue to commit such predicate acts, in furtherance of the underpayment scheme.

26          282.     These acts include (a) mail fraud, in violation of 18 U.S.C. § 1341, and (b) wire

27   fraud, in violation of 18 U.S.C. § 1343. Each use of the mail or wire in furtherance of the

28   fraudulent scheme described above is a predicate act of mail and wire fraud. These predicate acts

                                                     44

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 46 of 56




 1   have been described in detail supra.

 2          283.     In furtherance of its underpayment scheme, United, in violation of 18 U.S.C. §§

 3   1341, 1343, 1961 and 1962, repeatedly and regularly used the U.S. mail and interstate wire

 4   facilities to further all aspects of the intentional underpayment scheme. Each use of the mail or

 5   wire in furtherance of the scheme was a violation of the above statutes.

 6          284.     Each such use of the U.S. mail and interstate wire facilities in furtherance of the

 7   scheme alleged in this Complaint constitutes a separate and distinct predicate act of “racketeering

 8   activity” and, collectively, constituted a “pattern of racketeering activity.”

 9          285.     The above-described pattern of racketeering activity is related because it involves

10   the same fraudulent scheme, common persons, common out-of-network claim practices,

11   common results impacting upon common victims, and is continuous because it occurred over

12   several years, and constitutes the usual practice of United and the Enterprise, such that it amounts

13   to and poses a threat of continued racketeering activity.

14          286.     United’s and Viant’s scheme to defraud is open-ended and on-going.

15          287.     The direct and intended victims of the pattern of racketeering activity described

16   previously herein are the Plaintiffs and Class, whom United has forced to overpay for covered

17   IOP services.

18          288.     As a result of United’s fraudulent scheme, Plaintiffs and the Class were injured

19   in their business or property by reason of United’s RICO violations because they were forced to

20   overpay for covered IOP services.

21          289.     United and Viant have further deprived them of the knowledge necessary to

22   discover or challenge the underpayments.

23          290.     Plaintiffs and the Class’ injuries were proximately caused by United’s and Viant’s

24   violations of 18 U.S.C. § 1962(c) because these injuries were the foreseeable, direct, intended

25   and natural consequence of the aforementioned RICO violations (and commission of underlying

26   predicate acts) and, but for the RICO violations (and commission of underlying predicate acts),

27   they would not have suffered these injuries.

28          291.     Pursuant to Section 1964(c) of RICO, 18 U.S.C. § 1964(c), Plaintiffs and the

                                                      45

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 47 of 56




 1   Class are entitled to recover threefold their damages, costs and attorneys’ fees from United and

 2   Viant and other appropriate relief.

 3          II.      Claim for Underpaid Benefits Under Group Plans Governed by ERISA
                     On Behalf of Plaintiffs and the Class Against United
 4
            292.     The General and Class Allegations are hereby repeated as if fully set forth herein.
 5
            293.     United violated its legal obligations under ERISA-governed plans and federal
 6
     common law each time it made the benefit reductions that resulted in the underpayment of the
 7
     claims at issue.
 8
            294.     These underpayments are adverse benefit determinations and are violations of
 9
     ERISA § 502(a)(l)(B), 29 U.S.C. § 1132(a)(l)(B).
10
            295.     In   certain   employer-funded    plans,   which    are   sometimes    designated
11
     Administrative Services Only or “ASO,” United makes the final decision on benefit appeals
12
     and/or has been given authority, responsibility and discretion (hereinafter “discretion”) with
13
     regard to the payment of benefits.
14
            296.     Where United acts as a fiduciary or performs discretionary benefit determinations
15
     or otherwise exercises discretion, or determines final benefit appeals, United is liable for
16
     underpaid benefits to Plaintiffs and members of the class in both fully insured health plans, where
17
     benefits are paid from United’s assets, and in employer-funded ASO ERISA health plans.
18
            297.     United further violated its obligations under ERISA when it failed to comply with
19
     applicable state laws that require United to pay provider charges using the appropriate
20
     methodologies.
21
            298.     United’s omissions and lack of disclosure to the Plaintiffs and the Class, its
22
     members, violated its legal obligations.
23
            299.     United violated obligations each time it engaged in conduct that discouraged or
24
     penalized its members’ use of out-of-network providers, such as by making illegal benefit
25
     reductions and adverse benefit determinations.
26
            300.     United, as the party which exercised all discretionary authority and control over
27
     the administration of the plan of each Plaintiff and Class member including the management and
28

                                                      46

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                     Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 48 of 56




 1   disposition of benefits under the terms of the plan, owed a fiduciary duty to Plaintiffs and the

 2   Class.

 3            301.     United breached its fiduciary duties to Plaintiffs and the Class by failing to pay

 4   proper out-of-network benefits without justification. United therefore owes, and should be

 5   ordered to pay, the benefits that were illegally underpaid based on the policies detailed herein.

 6            302.     Plaintiffs, on their own behalf and on behalf of the members of the Class seek

 7   underpaid benefits, recalculated deductible and coinsurance amounts and interest back to the

 8   date their claims were originally submitted to United.

 9            303.     Plaintiffs request attorneys’ fees, costs, prejudgment interest and other

10   appropriate relief against United.

11            III.     Breach of Plan Provisions in Violation of ERISA § 502(A)(1)(B)
                       On Behalf of Plaintiffs and the Class Against United
12
              304.     The General and Class Allegations are hereby repeated as if fully set forth herein.
13
              305.     United breached its plan provisions for benefits by underpaying UCR and other
14
     out-of-network reimbursement amounts covered by ERISA healthcare plans to providers in
15
     violation of § 502(a)(1)(B) of ERISA, 29 U.S.C. § 1132(a)(1)(B).
16
              306.     United’s breaches included, among other things, the misuse of the Viant to
17
     improperly calculate UCR and reduce other benefits paid to providers for out-of-network IOP
18
     services.
19
              307.     Under the terms of its health plans, United administers benefits and is a fiduciary.
20
              308.     In certain employer-funded plans which are sometimes designated ASO, United
21
     makes the final decision on benefit appeals and/or has been given authority, responsibility and
22
     discretion (hereinafter “discretion”) with regard to the payment of benefits.
23
              309.     Where United acts as a fiduciary or performs discretionary benefit determinations
24
     or otherwise exercises discretion, or determines final benefit appeals, United is liable for
25
     underpaid benefits in both fully insured health plans, where benefits are paid from United’s
26
     assets, and in employer funded ASO ERISA health plans.
27
              310.     United is liable to the Plaintiffs and the Class as they have overpaid in the amount
28

                                                        47

                              LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                    Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 49 of 56




 1   that United was obligated to pay to providers.

 2           311.     Pursuant to 29 U.S.C. § 1132(a)(l)(B), Plaintiffs and the Class are entitled to

 3   recovery for underpaid benefits and declaratory relief relating to United’s violation of the terms

 4   of its health care plans.

 5           IV.      Failure to Provide and Accurate EOC and SPD and Request for
                      Declaratory and Injunctive Relief
 6                    On Behalf of Plaintiffs and the Class Against United
 7           312.     The General and Class Allegations are hereby repeated as if fully set forth herein.
 8           313.     United’s disclosure obligations under ERISA include furnishing accurate
 9   materials summarizing its group health plans, known as SPD materials, under 29 U.S.C. § 1022
10   and supplying accurate EOBs, SPDs and other required information is actionable under 29 U.S.C.
11   § 1132(c).
12           314.     United’s failure to disclose material information about its out-of-network benefit
13   reductions, and illegal adverse benefit determinations, creating material changes to the Plaintiffs
14   and Class’ benefit policy without disclosure violated ERISA, federal regulations and federal
15   common law.
16           315.     Plaintiffs and the Class have been proximately harmed by United’s failure to
17   comply with 29 U.S.C. § 1022 and 29 U.S.C. § 1024(b)(4), federal regulations, and federal
18   common law, and are entitled to appropriate relief under ERISA, including injunctive and
19   declaratory relief to remedy United’s continuing violation of these provisions.
20           V.       Violation of Fiduciary Duties of Loyalty and Due Care and Request for
                      Declaratory and Injunctive Relief
21                    On Behalf of Plaintiffs and the Class Against United
22           316.     The General and Class Allegations are hereby repeated as if fully set forth herein.
23           317.     United acted as a “fiduciary” to Plaintiffs and the Class as such term is understood
24   under 29 U.S.C. § 1002(21)(A).
25           318.     As an ERISA fiduciary, United owed, and owes, its Members in ERISA plans a
26   duty of care, defined as an obligation to act prudently, with the care, skill, prudence and diligence
27   that a prudent administrator would use in the conduct of a like enterprise.
28

                                                       48

                             LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 50 of 56




 1          319.     Further, ERISA fiduciaries must act in accordance with the documents and

 2   instruments governing the group plan. 29 U.S.C. § 1104(a)(l)(B) and (D).

 3          320.     In failing to act prudently, and in failing to act in accordance with the documents

 4   and instruments governing the plan, United violated its fiduciary duty of care.

 5          321.     As an ERISA fiduciary, United owed and owes its Members a duty of loyalty,

 6   defined as an obligation to make decisions in the interest of its Members, and to avoid self-

 7   dealing or financial arrangements that benefit it at the expense of its Members under 29 U.S.C.

 8   § 1106. United cannot, for example, make benefit determinations for the purpose of saving

 9   money at the expense of its Members.

10          322.     United violated its fiduciary duties of loyalty and due care by, inter alia, making

11   out-of-network benefit reductions and adverse benefit determinations that were not authorized

12   by the plan documents and were also misrepresented on EOBs sent to the Plaintiffs and the Class,

13   causing Plaintiffs and the Class to incur, and pay, substantial balance bills at the benefit to

14   United’s bottom line.

15          323.     In certain self-insured plans, which are sometimes designated ASO, United

16   makes the final decision on benefit appeals and/or has been given authority, responsibility and

17   discretion with regard to benefits.

18          324.     Where United acts as a fiduciary or performs discretionary benefit determinations

19   or otherwise exercises discretion, or determines final benefit appeals, United is liable for

20   underpaid benefits to Plaintiffs and the Class in both fully insured health plans, where benefits

21   are paid from United’s assets, and in employer-funded ERISA health plans.

22          325.     United breached its fiduciary duties by sending noncompliant EOBs and other

23   communications to Plaintiffs and the Class.

24          326.     In addition, United violated (and continues to violate) its fiduciary duty of loyalty

25   by failing to inform Plaintiffs and the Class of material information, including but not limited to

26   flaws in the data and methodology used to determine UCR reimbursement, namely, the UCR

27   reimbursement does not actually reflect a true and accurate UCR

28          327.     In fact, by using the U.S. mails and interstate wire facilities, United made

                                                      49

                             LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                   Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 51 of 56




 1   representations about UCR and payments for IOP services that it knew were untrue. United knew

 2   that both it and Viant made arbitrary and capricious decisions as to “UCR” that did not reflect a

 3   true and accurate UCR with United providing financial incentives to Viant that allowed United

 4   to pay less than the UCR in violation of the plan terms.

 5          328.     In relying on improper pricing methods, which were noncompliant with its

 6   contractual obligations and invalid to make UCR determinations, and in applying, inter alia, a

 7   third party repricing agent, Viant, that was not authorized and nowhere disclosed to Plaintiffs

 8   and the Class in their plan documents, United violated its fiduciary obligations to Plaintiffs and

 9   the Class.

10          329.     Plaintiffs and the Class are entitled to assert a claim for relief for United’s

11   violation of its fiduciary duties under 29 U.S.C. § l132(a)(3), including injunctive and

12   declaratory relief, and its removal as a breaching fiduciary.

13          VI.      Violation of Fiduciary Duties of Full and Fair Review and Request for
                     Declaratory and Injunctive Relief
14                   On Behalf of Plaintiffs and the Class Against United
15          330.     The General and Class Allegations are hereby repeated as if fully set forth herein.
16          331.     United functioned and continues to function as the “plan administrator,” within
17   the meaning of such term under ERISA, for Plaintiffs and the Class.
18          332.     Plaintiffs and the Class were entitled to receive a “full and fair review” of all
19   claims denied by United and entitled to assert a claim under 29 U.S.C. § 1132(a)(3) for failure
20   to comply with these requirements.
21          333.     Although United was obligated to do so, it failed to provide a “full and fair review”
22   of underpaid claims pursuant to 29 U.S.C. § 1133 (and the regulations promulgated thereunder)
23   for Plaintiffs and the Class by making out-of-network benefit reductions and adverse benefit
24   determinations that are inconsistent with or unauthorized by the terms of the plans, failing to
25   disclose the method United used to arrive at these inappropriate reductions and adverse benefit
26   determinations, and failure to disclose the presence of and financial incentives given to Viant.
27          334.     ERISA and its implementing regulations set forth minimum standards for claim
28   procedures, appeals, notice to members and the like. In engaging in the conduct described herein,

                                                      50

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                     Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 52 of 56




 1   United failed to comply with ERISA, its regulations and federal common law that require a “full

 2   and fair review, failed to provide reasonable claims procedures, and failed to make necessary

 3   disclosures to its members.

 4            335.     Plaintiffs and the Class were denied the opportunity to properly appeal United’s

 5   adverse benefit determinations as United concealed from Plaintiffs and the Class, as alleged

 6   supra and through the alleged conspiracy with Viant, the requirement to exhaust internal appeals

 7   under ERISA should, therefore, be deemed to be futile and/or waived for all Plaintiffs and the

 8   Class.

 9            336.     Plaintiffs and the Class have been harmed by United’s failure to provide a “full

10   and fair review” of appeals under 29 U.S.C. § 1133, and by United’s failure to disclose relevant

11   information in violation of ERISA and the federal common law. Plaintiffs and the Class are also

12   entitled to a declaration by this Court that United’s actions as alleged herein are in violation of

13   its duties and obligations of ERISA and are entitled to injunctive and declaratory relief.

14            VII.     Claim for Equitable Relief to Enjoin Acts and/or Practices
                       On Behalf of All Plaintiffs and the Class Against United and Viant
15
              337.     The General and Class Allegations are hereby repeated as if fully set forth herein.
16
              338.     Plaintiffs brings this count of their own behalf, and on behalf of the putative class,
17
     pursuant to 29 U.S.C. § 1132(a)(3)(A) only to the extent that the Court finds that the injunctive
18
     relief sought to remedy Counts III through VI are unavailable pursuant to 29 U.S.C. §
19
     1132(a)(1)(B).
20
              339.     Plaintiffs and the Class have been harmed, and are likely to be harmed in the
21
     future, by United and Viant’s breaches of fiduciary duties described in the Allegations and in
22
     Counts III through VI above.
23
              340.     Additionally, incorporated into United and Viant’s fiduciary duties, is the duty to
24
     act at all times in good faith and to deal fairly with Plaintiffs and the Class.
25
              341.     United’s duties include, but are not limited to, the duty to act fairly, reasonably
26
     and promptly in dealing with their insureds, their agents, and/or representatives for adjusting
27
     claims, investigating claims handling and properly paying all claims that United is obligated to
28

                                                        51

                              LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                      Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 53 of 56




 1   pay.

 2             342.     Viant’s duties include, but are not limited to, the fiduciary duties assumed by

 3   acting as United’s agent, the duty to act fairly, reasonably and promptly in dealing with their

 4   United’s insureds, their agents, and/or representatives, for adjusting claims, investigating claims

 5   handling, and properly and promptly returning the claims to United for payment.

 6             343.     In order to remedy these harms, Plaintiffs and the Class are entitled to enjoin these

 7   acts and practices pursuant to 29 U.S.C. § 1132(a)(3)(A).

 8             VIII. Claim for Other Appropriate Equitable Relief
                     On Behalf of All Plaintiffs and the Class Against United and Viant
 9
               344.     The General and Class Allegations are hereby repeated as if fully set forth herein.
10
               345.     Plaintiffs brings this count of their own behalf and on behalf of the putative class,
11
     pursuant to 29 U.S.C. § 1132(a)(3)(B) only to the extent the Court finds that the equitable relief
12
     sought to remedy Counts III through VI are unavailable pursuant to 29 U.S.C. § 1132(a)(1)(B).
13
               346.     The hundreds of thousands, or more, of underpaid claims for out-of-network IOP
14
     treatment provided to United’s and Empire’s insureds are benefits that were conferred upon
15
     United.
16
               347.     The Plaintiffs and the Class have paid and owe excessive balance bills as the
17
     result of United’s underpayment. The difference between the appropriate payment based on the
18
     UCR rate and the amount that United actually paid is a clear benefit that Plaintiffs and the Class
19
     have conferred upon United because they paid monies out of their own pocket that United was
20
     obligated to pay.
21
               348.     United retained this benefit failing to reimburse the over-payments made by
22
     Plaintiffs and the Class.
23
               349.     Plaintiffs and the Class are owed payments from United as Plaintiffs and the Class
24
     were forced to pay their providers for United’s shortfall.
25
               350.     United has improperly retained the monies it should have paid for the claims at
26
     issue in this cause of action.
27
               351.     It is inequitable to permit United to retain these benefits.
28

                                                         52

                               LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                    Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 54 of 56




 1           352.     As described in detail supra, the Plaintiffs and the Class relied upon United’s

 2   assertion in the plan documents and reiterated during lengthy and comprehensive verification of

 3   benefits calls that out-of-network claims, when covered, would be paid at the UCR rate.

 4           353.     Coverage is not in dispute or at issue for these claims.

 5           354.     The payment rate of a claim is very material to a patient making decisions about

 6   where to seek treatment.

 7           355.     As to reasonable reliance, it is reasonable for United’s insureds to rely upon the

 8   representations United makes in plan documents and that its agents make during the lengthy

 9   verification of benefits calls.

10           356.     It is also reasonable for United’s insureds to rely upon the EOBs and other written

11   correspondence that they received from and on behalf of United.

12           357.     Detrimental reliance is clear, the Plaintiffs and the Class relied upon United’s

13   representations that reimbursement would be made at the UCR rate. United’s failure to reimburse

14   at the UCR rate cause Plaintiffs and the Class to spend their own money to make up for United’s

15   underpayments.

16           358.     Plaintiffs and the Class have been harmed, and are likely to be harmed in the

17   future, by Defendants’ actions and are entitled to appropriate equitable relief pursuant to 29

18   U.S.C. § 1132(a)(3)(B).

19                                        JURY TRIAL DEMAND

20           Plaintiffs, on their own behalf and on behalf of the Class, demand a jury trial for all claims

21   so triable.

22           WHEREFORE, Plaintiffs, on their own behalf and on behalf of the Class, pray for

23   judgment against the Defendants as follows:

24           1.       Certifying the Class and their claims, as set forth in this Complaint, for class

25                    treatment;

26           2.       Appointing the Plaintiffs as Class Representatives for the Class;

27           3.       Designating the law firm of Napoli Shkolnik, PLLC, as counsel for the Class;

28           4.       For general, special, restitutionary and compensatory damages in an amount

                                                       53

                             LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
           Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 55 of 56




 1           according to proof.

 2   5.      For treble damages for those claims arising under the Federal RICO Act;

 3   6.      For prejudgment interest on amounts benefits wrongfully withheld.

 4   7.      Injunctive and equitable relief enjoining Defendants from the conduct alleged

 5           herein and/or other appropriate equitable relief;

 6   8.      Declaring that United’s payments were improper underpayments,

 7   9.      Declaring that United’s payment methodologies were and are improper;

 8   10.     Declaring that Viant’s benefit determination and negotiation methodologies are

 9           improper;

10   11.     Declaring that United and Viant have engaged in an illegal, prohibited, RICO

11           enterprise;

12   12.     Ordering United to reprocess all underpaid claims using an appropriate

13           methodology;

14   13.     Ordering United and Viant to provide transparency as to the methodology applied

15           in reprocessing claims and that the methodology be approved by the Court;

16   14.     For attorney’s fees and costs pursuant to statute;

17   15.     and such other and further relief as the Court may deem appropriate, including

18           but not limited to awarding a surcharge, disgorging Defendants unjust

19           enrichments from their wrongful conduct.

20
                            [SIGNATURE PAGE FOLLOWS]
21
22
23
24
25
26
27
28

                                             54

                    LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
                Case 5:20-cv-02254 Document 1 Filed 04/02/20 Page 56 of 56




 1   Dated: April 2, 2020                  NAPOLI SHKOLNIK, PLLC

 2
                                                /s/ Wendy A. Mitchell
                                           By: ________          ___________
 3                                         Wendy A. Mitchell, Esq. (CA SBN 158553)
 4                                         Matthew M. Lavin, Esq. (pro hac vice forthcoming)

 5                                         Attorneys for Plaintiffs and the Putative Class
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     55

                            LD, et al. v. United, et al. – CLASS ACTION COMPLAINT
